


110 HR 1692 IH: Fighting Gangs and Empowering Youth Act of

U.S. House of Representatives
2007-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1692
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2007
			Mr. Pallone
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committees on
			 Education and Labor and
			 Financial Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To fight criminal gangs.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Fighting Gangs and Empowering
			 Youth Act of 2007.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					TITLE I—Prevention and Economic Empowerment
					Subtitle A—Prevention
					Sec. 101. Reauthorization of certain after-school
				programs.
					Sec. 102. Reauthorization of Safe and Drug-Free Schools and
				Communities Act.
					Sec. 103. Public and assisted housing gang
				elimination.
					Sec. 104. Demonstration grants to encourage creative approaches
				to gang activity and after-school programs.
					Sec. 105. Strategic community planning program.
					Sec. 106. Reauthorization of the Gang Resistance Education and
				Training Projects Program and increased funding for the National Youth Gang
				Survey.
					Subtitle B—Recidivism Reduction and Reentry
				Assistance
					Sec. 111. Reauthorization of adult and juvenile offender State
				and local reentry demonstration projects.
					Sec. 112. Children of incarcerated parents and
				families.
					Sec. 113. Encouragement of employment of former
				prisoners.
					Sec. 114. National Resource Center for Children and Families of
				the Incarcerated.
					Sec. 115. Use of violent offender truth-in-sentencing grant
				funding for demonstration project activities.
					Sec. 116. Grants to study parole or post-incarceration
				supervision violations and revocations.
					Sec. 117. Improvement of the residential substance abuse
				treatment for State prisoners program.
					Sec. 118. Residential drug abuse program in Federal
				prisons.
					Sec. 119. Removal of limitation on amount of funds available
				for corrections education programs under the Adult Education and Family
				Literacy Act.
					Sec. 120. Mentoring grants to nonprofit
				organizations.
					Sec. 121. Clarification of authority to place prisoner in
				community corrections.
					Sec. 122. Grants to States for improved workplace and community
				transition training for incarcerated youth offenders.
					Sec. 123. Improved reentry procedures for Federal
				prisoners.
					Subtitle C—Economic Empowerment
					Sec. 131. Reauthorization of Learn and Serve
				America.
					Sec. 132. Job Corps.
					Sec. 133. Workforce Investment Act youth
				activities.
					Sec. 134. Expansion and reauthorization of the mentoring
				initiative for system involved youth.
					TITLE II—Suppression and Community Anti-gang
				Initiatives
					Subtitle A—Gang activity policing program
					Sec. 201. Authority to make gang activity policing
				grants.
					Sec. 202. Eligible activities.
					Sec. 203. Preferential consideration of applications for
				certain grants.
					Sec. 204. Use of components.
					Sec. 205. Minimum amount.
					Sec. 206. Matching funds.
					Sec. 207. Authorization of appropriations.
					Subtitle B—High-intensity interstate gang activity
				areas
					Sec. 211. Designation of and assistance for
				high-intensity interstate gang activity areas.
					Subtitle C—Additional funding
					Sec. 221. Additional resources needed by the Federal Bureau of
				Investigation to investigate and prosecute violent criminal street
				gangs.
					Sec. 222. Grants to prosecutors and law enforcement to combat
				violent crime and to protect witnesses and victims of crimes.
					Sec. 223. Enhancement of Project Safe Neighborhoods initiative
				to improve enforcement of criminal laws against violent gangs.
					Sec. 224. Providing additional forensic examiners.
					TITLE III—Punishment and Improved Crime Data
					Subtitle A—Gang Crimes
					Sec. 301. Criminal street gangs.
					Sec. 302. Solicitation or recruitment of persons and violent
				crimes in furtherance or in aid of criminal street gangs.
					Sec. 303. Interstate and foreign travel or transportation in
				aid of racketeering enterprises and criminal street gangs.
					Sec. 304. Amendments relating to violent crime in areas of
				exclusive Federal jurisdiction.
					Sec. 305. Increased penalties for use of interstate commerce
				facilities in the commission of murder-for-hire and other felony crimes of
				violence.
					Sec. 306. Increased penalties for violent crimes in aid of
				racketeering activity.
					Sec. 307. Violent crimes committed during and in relation to a
				drug trafficking crime.
					Sec. 308. Statute of limitations for violent crime.
					Sec. 309. Predicate crimes for authorization of interception of
				wire, oral, and electronic communications.
					Sec. 310. Clarification to hearsay exception for forfeiture by
				wrongdoing.
					Sec. 311. Clarification of venue for retaliation against a
				witness.
					Sec. 312. Amendment of sentencing guidelines relating to
				certain gang and violent crimes.
					Sec. 313. Study on expanding Federal authority for juvenile
				offenders.
					Subtitle B—Firearms offenses
					Sec. 321. Expansion of rebuttable presumption against release
				of persons charged with firearms offenses.
					Sec. 322. Increased penalties for use of firearm in crime of
				violence or drug trafficking crime.
					Sec. 323. Possession of firearms by dangerous
				felons.
					Subtitle C—Crime Data
					Sec. 331. Standardization of crime reporting and
				investigation.
					Sec. 332. Consolidating and standardizing gang-related crime
				data.
				
			IPrevention and
			 Economic Empowerment
			APrevention
				101.Reauthorization of
			 certain after-school programs
					(a)21st century
			 community learning centersSection 4206 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7176) is amended to read as
			 follows:
						
							4206.Authorization
				of appropriationsThere is
				authorized to be appropriated $2,750,000,000 for each of fiscal years 2008 and
				2009.
							.
					(b)Carol M. White
			 Physical Education ProgramSection 5401 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7241) is amended—
						(1)by striking There are and
			 inserting (a) In
			 General.—There are; and
						(2)by adding at the end the following:
							
								(b)Physical
				educationIn addition to the
				amounts authorized to be appropriated by subsection (a), there are authorized
				to be appropriated $100,000,000 for each of fiscal years 2008 and 2009 to carry
				out subpart
				10.
								.
						(c)Federal TRIO
			 ProgramsSection 402A(f) of
			 the Higher Education Act of 1965 (20 U.S.C. 1070a–11(f)) is amended by striking
			 $700,000,000 for fiscal year 1999, and such sums as may be necessary for
			 each of the 4 succeeding fiscal years and inserting
			 $1,000,000,000 for fiscal year 2008 and such sums as may be necessary
			 for each of the 5 succeeding fiscal years.
					(d)GEARUPSection 404H of the Higher Education Act of
			 1965 (20 U.S.C. 1070a–28) is amended by striking $200,000,000 for fiscal
			 year 1999 and such sums as may be necessary for each of the 4 succeeding fiscal
			 years and inserting $350,000,000 for fiscal year 2008 and such
			 sums as may be necessary for each of the 5 succeeding fiscal
			 years.
					102.Reauthorization
			 of Safe and Drug-Free Schools and Communities Act
					(a)Safe and
			 drug-free schools and communitiesSection 4003 of the Elementary
			 and Secondary Education Act of 1965 (20 U.S.C. 7103) is amended—
						(1)in paragraph (1),
			 by striking $650,000,000 for fiscal year 2002 and inserting
			 $700,000,000 for fiscal year 2008; and
						(2)in paragraph (2),
			 by striking such sums for fiscal year 2002, and and inserting
			 $400,000,000 for fiscal year 2008.
						(b)National
			 coordinator initiativeSection 4125 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7135(a)) is amended—
						(1)in subsection
			 (a)—
							(A)by striking
			 From funds made available to carry out this subpart under section
			 4003(2), the Secretary may provide and inserting From amounts
			 made available to carry out this subpart under section 4003(2) for each fiscal
			 year, the Secretary shall reserve not less than $40,000,000 to provide;
			 and
							(B)by inserting
			 , gang prevention, after drug prevention;
			 and
							(2)in subsection
			 (b)—
							(A)in the first
			 sentence—
								(i)by
			 inserting , gang prevention, after serve as drug
			 prevention; and
								(ii)by
			 inserting “, gang,” after significant drug; and
								(B)in the second
			 sentence, by inserting “, gang,” after analyzing assessments of
			 drug.
							(c)Mentoring
			 programSection 4130(b) of the Elementary and Secondary Education
			 Act of 1965 (20 U.S.C. 7140(b)) is amended—
						(1)in
			 the matter preceding subparagraph (A) of paragraph (1), by striking The
			 Secretary may award grants from funds made available to carry out this subpart
			 under section 4003(2) and inserting From amounts made available
			 to carry out this subpart under section 4003(2) for each fiscal year, the
			 Secretary shall reserve not less than $50,000,000 to award
			 grants;
						(2)in paragraph
			 (5)(B)(i), by inserting elementary school and middle school
			 after serves; and
						(3)in paragraph
			 (5)(C)(ii)(IV), by striking 4th and inserting
			 kindergarten.
						(d)Anti-gang
			 discretionary grantsSubpart 2 of part A of title IV of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7131 et seq.) is
			 amended by adding at the end the following:
						
							4131.Anti-Gang
				discretionary grants
								(a)Authority To
				make grantsFrom amounts made available to carry out this subpart
				under section 4003(2) for each fiscal year, the Secretary shall reserve not
				less than $50,000,000 to award grants, on a competitive basis, to nonprofit
				organizations to enable the nonprofit organizations to establish programs to
				assist a public elementary school or middle school in providing an innovative
				approach—
									(1)to combat gang
				activity in the school and the community surrounding the school; and
									(2)to heighten
				awareness of, and provide tools to reduce, gang violence in the school and the
				community surrounding the school.
									(b)ApplicationTo be eligible to receive a grant under
				this section, a nonprofit organization shall submit an application to the
				Secretary that includes a detailed plan to combat gang activity and reduce gang
				violence in a school and the surrounding community.
								(c)Priority
				considerationIn awarding grants under this section, the
				Secretary shall give priority consideration to applications describing programs
				that target youth living in a community with a crime level above the average
				crime level of the State in which the community is
				located.
								.
					103.Public and
			 assisted housing gang elimination
					(a)Public and
			 assisted housingTitle V of the Anti-Drug Abuse Act of 1988
			 (Public Law 100–690; 102 Stat. 4295) is amended by adding at the end the
			 following new subtitle:
						
							HPublic and
				Assisted Housing Gang Elimination
								5401.Short
				titleThis subtitle may be
				cited as the Public and Assisted
				Housing Gang Elimination Act of 2007.
								5402.Authority to
				make grantsThe Secretary of
				Housing and Urban Development, in accordance with the provisions of this
				subtitle, may make grants to public housing agencies (including any Indian
				tribe or other recipient under the Native American Housing Assistance and
				Self-Determination Act of 1996) and private, for-profit and nonprofit owners of
				federally assisted low-income housing for use in eliminating gang-related
				crime.
								5403.Eligible
				activitiesGrants under this
				subtitle may be used in public housing or other federally assisted low-income
				housing projects for—
									(1)the employment of
				security personnel;
									(2)reimbursement of
				local law enforcement agencies for additional security and protective
				services;
									(3)physical
				improvements which are specifically designed to enhance security;
									(4)the employment of
				1 or more individuals—
										(A)to investigate
				gang-related crime on or about the real property comprising any public or other
				federally assisted low-income housing project; and
										(B)to provide
				evidence relating to such crime in any administrative or judicial
				proceeding;
										(5)the provision of
				training, communications equipment, and other related equipment for use by
				voluntary tenant patrols acting in cooperation with local law enforcement
				officials;
									(6)programs designed
				to reduce gang activity in and around public or other federally assisted
				low-income housing projects, including encouraging teen-driven approaches to
				gang activity prevention; and
									(7)providing funding
				to nonprofit public housing resident management corporations and resident
				councils to develop security and gang prevention programs involving site
				residents.
									5404.Applications
									(a)Required
				submission
										(1)In
				generalTo receive a grant under this subtitle, a public housing
				agency or an owner of federally assisted low-income housing shall submit an
				application to the Secretary, at such time, in such manner, and accompanied by
				such additional information as the Secretary may reasonably require.
										(2)Required
				inclusionsAny application submitted under paragraph (1) shall
				include a plan for addressing the problem of gang-related crime on the premises
				of the housing administered or owned by the applicant for which the application
				is being submitted.
										(b)CriteriaExcept
				as provided by subsections (c) and (d) the Secretary shall approve applications
				under this subtitle based exclusively on—
										(1)the extent of the
				gang-related crime problem in the public or federally assisted low-income
				housing project or projects proposed for assistance;
										(2)the quality of the
				plan of the applicant to address the crime problem in the public or federally
				assisted low-income housing project or projects proposed for assistance,
				including the extent to which the plan includes initiatives that can be
				sustained over a period of several years;
										(3)the capability of
				the applicant to carry out the plan; and
										(4)the extent to
				which tenants, the local government, and the local community support and
				participate in the design and implementation of the activities proposed to be
				funded under the application.
										(c)Federally
				assisted low-income housingIn addition to the selection criteria
				described in subsection (b), the Secretary may establish other criteria for the
				evaluation of applications submitted by owners of federally assisted low-income
				housing, except that such additional criteria shall be designed only to
				reflect—
										(1)relevant
				differences between the financial resources and other characteristics of public
				housing authorities and owners of federally assisted low-income housing;
				or
										(2)relevant
				differences between the problem of gang-related crime in public housing and the
				problem of gang-related crime in federally assisted low-income housing.
										(d)High-intensity
				interstate gang activity areasIn evaluating the extent of the
				gang-related crime problem pursuant to subsection (b), the Secretary may
				consider whether housing projects proposed for assistance are located in a
				high-intensity interstate gang activity area designated under section 211 of
				the Fighting Gangs and Empowering Youth Act
				of 2007.
									5405.DefinitionsFor the purposes of this subtitle, the
				following definitions shall apply:
									(1)SecretaryThe
				term Secretary means the Secretary of Housing and Urban
				Development.
									(2)Federally
				assisted low-income housingThe term federally assisted
				low-income housing means housing assisted under—
										(A)section 221(d)(3),
				section 221(d)(4), or 236 of the National Housing Act;
										(B)section 101 of the
				Housing and Urban Development Act of 1965;
										(C)section 8 of the
				United States Housing Act of 1937; or
										(D)the Native
				American Housing Assistance and Self-Determination Act of 1996.
										5406.ImplementationThe Secretary shall issue regulations to
				implement this subtitle within 180 days after the date of enactment of this
				subtitle.
								5407.ReportsThe Secretary shall require any recipient of
				a grant under this subtitle to provide periodic reports that include the
				obligation and expenditure of grant funds, the progress made by the grantee in
				implementing the plan described in section 5404(a), and any change in the
				incidence of gang-related crime in projects assisted under this
				subtitle.
								5408.MonitoringThe Secretary shall audit and monitor the
				programs funded under this subtitle to ensure that assistance provided under
				this subtitle is administered in accordance with the provisions of this
				subtitle.
								5409.Authorization
				of appropriations
									(a)In
				generalThere is authorized to be appropriated to carry out this
				subtitle $200,000,000 for each of the fiscal years 2008 through 2012. Any
				amount appropriated under this section shall remain available until
				expended.
									(b)Set-aside for
				assisted housingOf any amount made available in any fiscal year
				to carry out this subtitle, not more than 6.25 percent of such amount shall be
				available for grants for federally assisted low-income
				housing.
									.
					(b)Conforming
			 amendmentThe table of contents in section 5001 of the Anti-Drug
			 Abuse Act of 1988 (Public Law 100–690; 102 Stat. 4295) is amended by adding at
			 the end the following new items:
						
							
								Subtitle H—Public and assisted housing drug
				elimination
								Sec. 5401. Short title.
								Sec. 5402. Authority to make grants.
								Sec. 5403. Eligible activities.
								Sec. 5404. Applications.
								Sec. 5405. Definitions.
								Sec. 5406. Implementation.
								Sec. 5407 Reports.
								Sec. 5408. Monitoring.
								Sec. 5409. Authorization of
				appropriations.
							
							.
					104.Demonstration
			 grants to encourage creative approaches to gang activity and after-school
			 programs
					(a)In
			 generalThe Attorney General may make grants to public or
			 nonprofit private entities (including faith-based organizations) for the
			 purpose of assisting the entities in carrying out projects involving innovative
			 approaches to combat gang activity.
					(b)Certain
			 approachesApproaches under subsection (a) may include the
			 following:
						(1)Encouraging
			 teen-driven approaches to gang activity prevention.
						(2)Educating parents
			 to recognize signs of problems and potential gang involvement in their
			 children.
						(3)Teaching parents
			 the importance of a nurturing family and home environment to keep children out
			 of gangs.
						(4)Facilitating
			 communication between parents and children, especially programs that have been
			 evaluated and proven effective.
						(c)Matching
			 funds
						(1)In
			 generalThe Attorney General may make a grant under this section
			 only if the entity receiving the grant agrees to make available (directly or
			 through donations from public or private entities) non-Federal contributions
			 toward the cost of activities to be performed with that grant in an amount that
			 is not less than 25 percent of such costs.
						(2)Determination of
			 amount contributedNon-Federal contributions required under
			 paragraph (1) may be in cash or in
			 kind, fairly evaluated, including facilities, equipment, or services. Amounts
			 provided by the Federal Government, or services assisted or subsidized to any
			 significant extent by the Federal Government, may not be included in
			 determining the amount of such non-Federal contributions.
						(d)Evaluation of
			 projects
						(1)In
			 generalThe Attorney General shall establish criteria for the
			 evaluation of projects involving innovative approaches under
			 subsection (a).
						(2)GranteesA
			 grant may be made under such subsection only if the entity involved—
							(A)agrees to conduct
			 evaluations of the approach in accordance with such criteria;
							(B)agrees to submit
			 to the Attorney General reports describing the results of the evaluations, as
			 the Attorney General determines to be appropriate; and
							(C)submits to the
			 Attorney General, in the application under
			 subsection (e), a plan for conducting the
			 evaluations.
							(e)Application for
			 grantThe Attorney General may make a grant under
			 subsection (a) only if an application for
			 the grant is submitted to the Attorney General and the application is in such
			 form, is made in such manner, and contains such agreements, assurances, and
			 information (including the agreements under subsections (c) and (d) and the
			 plan under subsection (d)(2)(C)) as the Attorney General determines to be
			 necessary to carry out this section.
					(f)Report to
			 CongressNot later than October 1, 2012, the Attorney General
			 shall submit to Congress a report describing the extent to which the approaches
			 under
			 subsection (a) have been successful in
			 reducing the rate of gang activity in the communities in which the approaches
			 have been carried out. That report shall describe the various approaches used
			 under subsection (a) and the effectiveness of each of the approaches.
					(g)Authorization of
			 appropriationsFor the purpose of carrying out this section,
			 there are authorized to be appropriated $5,000,000 for each of the fiscal years
			 2008 through 2012.
					105.Strategic
			 community planning programThe
			 Violent Crime Control and Law Enforcement Act of 1994 (42 U.S.C. 13701 et seq.)
			 is amended by inserting after section 30403 the following:
					
						GStrategic
				community planning program
							30701.Grant
				authority
								(a)Grants
									(1)In
				generalThe Attorney General may award grants on a competitive
				basis to eligible local entities to assist eligible communities in developing
				and carrying out programs that target at-risk youth and juvenile offenders ages
				11 to 19 years, who—
										(A)fail to
				successfully complete secondary school;
										(B)have entered the
				juvenile justice system; or
										(C)are at risk of
				failing to successfully complete secondary school or entering the juvenile
				justice system.
										(2)Grant
				amountA grant awarded to an eligible local entity under this
				subtitle shall be for not less than $250,000 for a fiscal year. Amounts made
				available through such a grant shall remain available until expended.
									(b)Program
				requirements
									(1)ProgramsAn
				eligible local entity that receives funds under this subtitle shall develop or
				expand community programs in eligible communities that are designed to target
				at-risk youths and juvenile offenders through prevention, early intervention,
				and graduated sanctions.
									(2)Optional
				activitiesAn eligible local entity that receives funds under
				this subtitle may develop a variety of programs to serve the comprehensive
				needs of at-risk youth and juvenile offenders, including—
										(A)homework assistance
				and after-school programs, including educational, social, and athletic
				activities;
										(B)mentoring
				programs;
										(C)family counseling;
				and
										(D)parental training
				programs.
										(c)Eligible
				community identificationThe
				Attorney General shall establish by regulation the criteria necessary to
				qualify as an eligible community, which shall include criteria with respect to
				significant poverty and significant violent crime.
								30702.Applications
								(a)Application
				requiredTo be eligible to receive a grant under this subtitle, a
				local entity shall submit an application to the Attorney General at such time,
				in such manner, and accompanied by such information, as the Attorney General
				may reasonably require.
								(b)Contents of
				applicationEach application submitted under
				subsection (a) shall—
									(1)contain a
				comprehensive plan for the program that is designed to improve the academic and
				social development of at-risk youths and juvenile offenders in the eligible
				community, which—
										(A)identifies an
				eligible community to be assisted;
										(B)describes the
				community planning process to be used by the local entity that includes—
											(i)parents and family
				members;
											(ii)local school
				officials;
											(iii)teachers
				employed at schools within the eligible community;
											(iv)local public
				officials;
											(v)law enforcement
				officers and officials;
											(vi)clergy and
				faith-based organizations;
											(vii)public housing
				authorities;
											(viii)public housing
				resident organization members, where applicable; and
											(ix)public and
				private nonprofit organizations that provide education, child protective
				services, or other human services to low-income, at-risk youth and juvenile
				offenders, and their families; and
											(C)develops a
				concentrated strategy for implementation of the community planning process
				developed under
				subparagraph (B) that targets
				clusters of at-risk youth and juvenile offenders in the eligible
				community;
										(2)provide evidence
				of support for accomplishing the objectives of such plan from—
										(A)community
				leaders;
										(B)a school
				district;
										(C)local officials;
				and
										(D)other
				organizations that the local entity determines to be appropriate;
										(3)provide an
				assurance that the local entity will use grant funds received under this
				subsection to implement the program requirements listed in
				section 30701(b);
									(4)include an
				estimate of the number of at-risk youth and juvenile offenders in the eligible
				community expected to be served under the program;
									(5)provide an
				assurance that the local entity will prepare and submit to the Attorney General
				an annual report regarding any program conducted under this subtitle;
				and
									(6)provide an
				assurance that the local entity will maintain separate accounting records for
				the program.
									(c)PriorityIn
				awarding grants under this subtitle, the Attorney General shall give priority
				to eligible local entities that identify under
				subsection (b)(1)(A) an eligible
				community that, when compared to other eligible communities, has a greater need
				than such other eligible communities for assistance under this subtitle, as
				determined by the Attorney General based on the criteria established under
				section 30701(c).
								(d)Federal
				shareThe Federal share of the costs of a program developed or
				carried out with a grant under this section shall be not more than 70 percent.
				The non-Federal share of such costs may be in cash or in kind, fairly
				evaluated, including personnel, facilities, equipment, and services.
								30703.DefinitionsFor purposes of this subtitle—
								(1)the term
				local entity means—
									(A)a local
				educational agency; or
									(B)a community-based
				organization, as defined in section 9101 of the Elementary and Secondary
				Education Act of 1965 (20 U.S.C. 7801); and
									(2)the term
				eligible community means an area which meets the criteria
				established by the Attorney General in accordance with
				section 30701(c).
								30704.Authorization
				of appropriationsThere are
				authorized to be appropriated for grants under this subtitle—
								(1)$10,000,000 for
				fiscal year 2008;
								(2)$11,000,000 for
				fiscal year 2009;
								(3)$12,000,000 for
				fiscal year 2010;
								(4)$13,000,000 for
				fiscal year 2011; and
								(5)$14,000,000 for
				fiscal year
				2012.
								.
				106.Reauthorization
			 of the Gang Resistance Education and Training Projects Program and increased
			 funding for the national youth gang surveySection 32401 of the Violent Crime Control
			 and Law Enforcement Act of 1994 (42 U.S.C. 13921) is amended—
					(1)in subsection (b)—
						(A)by inserting
			 and at the end of paragraph (2); and
						(B)by striking
			 paragraphs (3) through (5) and inserting the following:
							
								(3)$21,000,000 for
				each of the fiscal years 2008 through
				2012.
								;
				and
						(2)by adding at the
			 end the following:
						
							(c)Use of
				fundsNot more than $1,000,000 of the funds authorized under this
				section for a fiscal year shall be used to increase the number of samples
				collected by the National Youth Gang Center for its annual National Youth Gang
				Survey.
							.
					BRecidivism
			 Reduction and Reentry Assistance
				111.Reauthorization
			 of adult and juvenile offender State and local reentry demonstration
			 projects
					(a)Grant
			 authorizationSection 2976(a) of the Omnibus Crime Control and
			 Safe Streets Act of 1968 (42 U.S.C. 3797w(a)) is amended by striking
			 States, Territories and all that follows through the period at
			 the end and inserting States, local governments, territories, or Indian
			 tribes, or any combination thereof, in partnership with stakeholders, service
			 providers, and nonprofit organizations, for purpose of establishing adult and
			 juvenile offender reentry demonstration projects..
					(b)Adult and
			 juvenile offender demonstration projects authorizedSection
			 2976(b) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3797w(b)) is amended by striking paragraphs (1) through (4) and inserting the
			 following:
						
							(1)establishing or
				improving the system or systems under which—
								(A)the correctional
				agency of the State or local government develops and carries out plans to
				facilitate the reentry into the community of each offender in State or local
				custody;
								(B)the supervision
				and services provided to offenders in State or local custody are coordinated
				with the supervision and services provided to offenders after reentry into the
				community;
								(C)the efforts of
				various public and private entities to provide supervision and services to
				offenders, and to family members of such offenders, after offenders reenter the
				community are coordinated; and
								(D)offenders awaiting
				reentry into the community are provided with documents useful in achieving a
				successful transition from prison, jail, or detention (such as identification
				papers, referrals to services, medical prescriptions, job training
				certificates, apprenticeship papers, and information on obtaining public
				assistance);
								(2)carrying out
				programs and initiatives by units of local government to strengthen reentry
				services for offenders released from local jails;
							(3)enabling prison or
				jail mentors of offenders to remain in contact with those offenders (including
				through the use of such technology as videoconferencing) during incarceration
				and after reentry into the community, and encouraging the involvement of prison
				or jail mentors in the reentry process;
							(4)providing
				structured post-release housing and transitional housing (including group homes
				for recovering substance abusers) through which offenders are provided
				supervision and services immediately following reentry into the
				community;
							(5)assisting
				offenders in securing permanent housing upon release or following a stay in
				transitional housing;
							(6)providing
				continuity of health services (including screening, assessment, and aftercare
				for mental health services, substance abuse treatment and aftercare, and
				treatment for contagious diseases) to offenders in custody and after reentry
				into the community;
							(7)providing
				offenders with education, job training, responsible parenting and healthy
				relationship skills training designed specifically for addressing the needs of
				incarcerated and transitioning fathers and mothers, English as a second
				language programs, work experience programs, self-respect and life skills
				training, and other skills useful in achieving a successful transition from
				prison or jail;
							(8)facilitating
				collaboration among corrections and community corrections, technical schools,
				community colleges, and the workforce development and employment service
				sectors—
								(A)to promote the
				employment of offenders released from prison and jail, as appropriate, through
				efforts such as educating employers about existing financial incentives;
								(B)to facilitate the
				creation of job opportunities for offenders released from prison or jail,
				including transitional jobs and time-limited subsidized work experience (as
				appropriate);
								(C)to connect
				offenders to employment (including supportive employment and employment
				services) before their release to the community, to provide work supports
				(including transportation and retention services), as appropriate, and to
				identify labor market needs to ensure that education and training are
				appropriate;
								(D)to address
				barriers to employment (such as licensing), that are not directly connected to
				the crime committed, and to provide case management services as necessary to
				prepare offenders for jobs that offer the potential for advancement and growth;
				and
								(E)to address the
				risks that offenders reentering the community present to the community;
								(9)assessing the
				literacy and educational needs of offenders in custody and identifying and
				providing services appropriate to meet those needs, including follow-up
				assessments and long-term services;
							(10)systems under
				which family members of offenders are involved in facilitating the successful
				reentry of those offenders into the community, including removing obstacles to
				the maintenance of family relationships while the offender is in custody,
				strengthening the family's capacity to function as a stable living situation
				during reentry (as appropriate), and involving family members in the planning
				and implementation of the reentry process;
							(11)programs under
				which victims are included, on a voluntary basis, in the reentry
				process;
							(12)identifying and
				addressing barriers to collaborating with child welfare agencies in the joint
				provision of services to offenders in custody and to the children of such
				offenders;
							(13)carrying out
				programs that support children of incarcerated parents, including those in
				foster care and those cared for by grandparents or other relatives (commonly
				referred to as kinship care), including programs for mentoring children of
				incarcerated offenders;
							(14)carrying out
				programs for the entire family unit, including the coordination of service
				delivery across agencies;
							(15)implementing
				programs in correctional agencies to—
								(A)include the
				collection of information regarding any dependent children of an incarcerated
				offender as part of intake procedures, including the number of children, age,
				and location or jurisdiction; and
								(B)connect identified
				children with services as appropriate and as needed;
								(16)addressing
				barriers to the visitation of children with an incarcerated parent and
				maintenance of the parent-child relationship (as appropriate to the safety and
				well-being of the children), such as the location of facilities in remote
				areas, telephone costs, mail restrictions, and visitation policies;
							(17)creating,
				developing, or enhancing incarcerated offender and family assessments
				curricula, policies, procedures, or programs (including mentoring programs), in
				coordination with victim service providers, to help prisoners with a history or
				identified risk of domestic violence, dating violence, sexual assault, or
				stalking—
								(A)to reconnect with
				their families and communities (as appropriate or when it is safe to do so),
				with particular attention paid to the safety of children affected and the
				confidentiality concerns of victims; and
								(B)to become mutually
				respectful, nonabusive parents or partners;
								(18)developing
				programs and activities that support parent-child relationships, such
				as—
								(A)using telephone
				conferencing to permit incarcerated parents to participate in parent-teacher
				conferences;
								(B)using
				videoconferencing to allow virtual visitation when incarcerated offenders are
				more than 100 miles from their families;
								(C)the development of
				books on tape programs, through which incarcerated parents read a book into a
				tape to be sent to their children;
								(D)the establishment
				of family days, which provide for longer visitation hours or family
				activities;
								(E)the creation of
				children’s areas in visitation rooms with parent-child activities;
								(F)the implementation
				of programs to help incarcerated parents stay connected to their children and
				learn responsible parenting and healthy relationship skills; and
								(G)programs for
				mentoring children of incarcerated offenders;
								(19)expanding
				family-based treatment centers that offer family-based comprehensive treatment
				services for offenders reentering the community and their children as a
				complete family unit;
							(20)conducting
				studies to determine the types of offenders who are returning to prison or
				jail, and which of those returning offenders represent the greatest risk to
				community safety;
							(21)developing or
				adopting procedures to ensure that dangerous felons are not released from
				prison or jail prematurely;
							(22)developing and
				implementing procedures to assist relevant authorities—
								(A)in determining
				when release is appropriate; and
								(B)in the use of data
				to inform the release decision;
								(23)developing and
				implementing procedures to identify efficiently and effectively those violators
				of probation, parole, or post-incarceration supervision who should be returned
				to prison or jail;
							(24)utilizing
				validated assessment tools to assess the risk factors of returning offenders to
				the community, and prioritizing services based on the risks related to
				offenders returning to the community;
							(25)facilitating and
				encouraging timely and complete payment of restitution and fines by offenders
				to victims and the community;
							(26)establishing or
				expanding the use of reentry courts and other programs to—
								(A)monitor offenders
				returning to the community;
								(B)provide offenders
				reentering the community with—
									(i)drug and alcohol
				testing and treatment; and
									(ii)mental and
				medical health assessment and services;
									(C)facilitate
				restorative justice practices and convene family or community impact panels,
				family impact educational classes, victim impact panels, or victim impact
				educational classes;
								(D)provide and
				coordinate the delivery of other community services to offenders,
				including—
									(i)housing
				assistance;
									(ii)education;
									(iii)employment
				training;
									(iv)children and
				family support, including responsible parenting and healthy relationship skills
				training designed specifically to address the needs of incarcerated and
				transitioning parents;
									(v)conflict
				resolution skills training;
									(vi)family violence
				intervention programs;
									(vii)culturally and
				linguistically competent services, as appropriate; and
									(viii)other
				appropriate services, as determined by the Attorney General; and
									(E)establish and
				implement graduated sanctions and incentives; and
								(27)providing
				technology and other tools to advance post-incarceration
				supervision.
							.
					(c)Juvenile
			 offender demonstration projects reauthorizedSection 2976(c) of
			 the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797w(c)) is
			 amended by striking may be expended for and all that follows
			 through the period at the end and inserting may be expended for any
			 activity described in subsection (b)..
					(d)Applications;
			 requirements; priorities; performance measurementsSection 2976
			 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797w) is
			 amended—
						(1)by redesignating
			 subsection (h) as subsection (p); and
						(2)by striking
			 subsections (d) through (g) and inserting the following:
							
								(d)ApplicationsA
				State, unit of local government, territory, or Indian tribe (or a combination
				of such jurisdictions) desiring a grant under this section shall submit an
				application to the Attorney General that—
									(1)contains a reentry
				strategic plan developed under subsection (h) that describes the long-term
				strategy and a detailed implementation schedule, including the jurisdiction's
				plans to pay for the program after Federal funding is discontinued;
									(2)identifies the
				local government role in the applicant's offender reentry strategy, as well as
				the role of governmental agencies and nonprofit organizations that will be
				coordinated by, and that will collaborate on, such strategy, and certifies the
				involvement of such agencies and organizations;
									(3)describes the
				methodology and outcome measures that will be used in evaluating the program;
				and
									(4)includes a plan for the use of a State,
				local, territorial, or tribal reentry task force, as referenced in
				subsection (i), to carry out the activities
				funded under the grant.
									(e)RequirementsThe
				Attorney General may make a grant to an applicant under this section only if
				the application—
									(1)reflects explicit
				support of the chief executive officer of the State, unit of local government,
				territory, or Indian tribe applying for a grant under this section;
									(2)provides extensive
				discussion of the role of State corrections departments, community corrections
				agencies, juvenile justice systems, or local jail systems, as the case may be,
				in ensuring successful reentry of offenders into their communities;
									(3)provides extensive
				evidence of collaboration with State and local government agencies overseeing
				health, housing, child welfare, education, substance abuse, and employment
				services, and local law enforcement;
									(4)provides a plan
				for analysis of the statutory, regulatory, rules-based, and practice-based
				hurdles of the applicant to an offender’s reentry into the community
				that—
										(A)takes particular
				note and makes recommendations with respect to laws, regulations, rules, and
				practices that disqualify offenders from obtaining professional licenses or
				other requirements necessary for certain types of employment, and that hinder
				full civic participation;
										(B)identifies and
				makes recommendations with respect to those laws, regulations, rules, or
				practices that are not directly connected to the crime committed and the risk
				that the offender presents to the community; and
										(C)affords members of
				the public an opportunity to participate in the process described in this
				paragraph.
										(f)Priority
				considerationThe Attorney General shall give priority to grant
				applications under this section that best—
									(1)focus initiative
				on geographic areas with a high population of offenders reentering the
				community;
									(2)include
				partnerships with nonprofit organizations;
									(3)provide
				consultations with crime victims and offenders who have reentered the community
				and their families;
									(4)review the process
				by which the State and local governments adjudicate violations of parole,
				probation, or post-incarceration supervision, and consider reforms to maximize
				the use of graduated, community-based sanctions for minor and technical
				violations of parole, probation, or post-incarceration supervision;
									(5)establish
				prerelease planning procedures for offenders to ensure that an offender's
				eligibility for Federal or State benefits (including Medicaid, Medicare, Social
				Security, and veterans benefits) upon release is established prior to release,
				subject to any limitations in law, and to ensure that offenders are provided
				with referrals to appropriate social and health services or are linked to
				appropriate nonprofit organizations; and
									(6)target high-risk
				offenders for reentry programs through validated assessment tools.
									(g)Uses of grant
				funds
									(1)Federal
				shareThe Federal share of the costs of a project carried out
				with a grant under this section shall be not more than 75 percent, unless the
				Attorney General—
										(A)waives, in whole
				or in part, the requirement of this paragraph; and
										(B)publicly
				delineates the rationale for the waiver.
										(2)Supplement not
				supplantFederal funds received under this section shall be used
				to supplement, not supplant, non-Federal funds that would otherwise be
				available for the activities funded under this section.
									(h)Reentry
				strategic plan
									(1)In
				generalAs a condition of receiving financial assistance under
				this section, each applicant shall develop a comprehensive strategic reentry
				plan that contains measurable annual and 5-year performance outcomes. The plan
				shall have as a goal to reduce the rate of recidivism of offenders served with
				funds received under this section by 50 percent over a period of 5
				years.
									(2)CoordinationIn
				developing reentry plans under this subsection, applicants shall coordinate
				with communities and stakeholders, including persons in the fields of public
				safety, corrections, housing, health, education, substance abuse, children and
				families, employment, business, and members of nonprofit organizations that
				provide reentry services.
									(3)Measurements of
				progressEach reentry plan developed under this subsection shall
				include a plan to measure the progress of the applicant toward increasing
				public safety by reducing rates of recidivism and enabling offenders to
				transition successfully back into their communities.
									(i)Reentry task
				force
									(1)In
				generalAs a condition of receiving a grant under this section,
				each applicant shall establish or empower a Reentry Task Force, or other
				relevant convening authority, to examine ways to pool resources and funding
				streams to promote lower recidivism rates for offenders reentering the
				community and to minimize the harmful effects of incarceration on families and
				communities by collecting data and best practices in offender reentry from
				demonstration grantees and other agencies and organizations, and to provide a
				plan, as described in subsection (e)(4).
									(2)MembershipThe
				reentry task force or other authority shall be comprised of relevant—
										(A)State, tribal,
				territorial, or local leaders;
										(B)agencies;
										(C)service
				providers;
										(D)nonprofit
				organizations; and
										(E)stakeholders.
										(j)Strategic
				performance outcomes
									(1)In
				generalEach applicant shall identify in the reentry strategic
				plan of that applicant developed under subsection (h) specific performance
				outcomes related to the long-term goals of increasing public safety and
				reducing recidivism.
									(2)Performance
				outcomesThe performance outcomes identified under paragraph (1)
				shall include, with respect to offenders reentering the community—
										(A)reduction in
				recidivism rates;
										(B)reduction in
				crime;
										(C)increased
				employment and education opportunities;
										(D)reduction in
				violations of conditions of supervised release;
										(E)increased payment
				of child support;
										(F)increased housing
				opportunities;
										(G)reduction in drug
				and alcohol abuse; and
										(H)increased
				participation in substance abuse and mental health services.
										(3)Other
				outcomesStates may include in their reentry strategic plan other
				performance outcomes that increase the success rates of offenders reentering
				the community.
									(4)CoordinationApplicants
				shall coordinate with communities and stakeholders about the selection of
				performance outcomes identified by the applicant, and shall consult with the
				Department of Justice for assistance with data collection and measurement
				activities.
									(k)ReportEach
				grantee under this section shall submit an annual report to the Attorney
				General that—
									(1)identifies the
				progress of that grantee toward achieving its strategic performance outcomes
				identified under
				subsection (j); and
									(2)describes other
				activities conducted by the grantee to increase the success rates of the
				reentry population, such as programs that foster effective risk management and
				treatment programming, offender accountability, and community and victim
				participation.
									(l)Performance
				measurement
									(1)In
				generalThe Attorney General, in consultation with the grantees,
				shall—
										(A)identify primary
				and secondary sources of information to support the measurement of the
				strategic performance outcomes identified under
				subsection (j);
										(B)identify sources
				and methods of data collection in support of performance measurement required
				under this section;
										(C)provide to all
				grantees technical assistance and training on performance measures and data
				collection for purposes of this section; and
										(D)coordinate with
				the Substance Abuse and Mental Health Services Administration on strategic
				performance outcome measures and data collection for purposes of this section
				relating to substance abuse and mental health.
										(2)CoordinationThe
				Attorney General shall coordinate with other Federal agencies to identify
				national and other sources of information to support grantee’s performance
				measurement.
									(3)Standards for
				analysisAny statistical analysis of population data conducted
				under this section shall be conducted in accordance with the Federal Register
				Notice dated October 30, 1997, relating to classification standards.
									(m)National adult
				and juvenile offender reentry resource center
									(1)AuthorityThe
				Attorney General may, using amounts made available to carry out this section,
				make a grant to an eligible organization to provide for the establishment of a
				National Adult and Juvenile Offender Reentry Resource Center.
									(2)Eligible
				organizationAn organization eligible for the grant under
				paragraph (1) is any national nonprofit organization that—
										(A)is approved by the
				Federal task force established under subsection (o); and
										(B)provides technical
				assistance and training to, and has special expertise and broad, national-level
				experience in, offender reentry programs, training, and research.
										(3)Use of
				fundsThe organization receiving the grant under paragraph (1)
				shall establish a National Adult and Juvenile Offender Reentry Resource Center
				to—
										(A)provide education,
				training, and technical assistance to States, units of local governments,
				territories, tribes, service providers, nonprofit organizations, and
				corrections institutions;
										(B)collect data and
				best practices in offender reentry from demonstration grantees and others
				agencies and organizations;
										(C)develop and
				disseminate evaluation tools, mechanisms, and measures to better assess and
				document coalition performance measures and outcomes;
										(D)disseminate
				knowledge to States and other relevant entities about reentry, including best
				practices, policy standards, and research findings;
										(E)develop and
				implement procedures to assist relevant authorities in—
											(i)determining when
				release is appropriate; and
											(ii)the use of data
				to inform the release decision;
											(F)develop and
				implement procedures to identify efficiently and effectively those violators of
				probation, parole, or post-incarceration supervision who should be returned to
				prison or jail and those who should receive other penalties based on defined,
				graduated sanctions;
										(G)collaborate with
				the Federal task force established under
				subsection (o) and the Federal Resource Center
				for Children of Prisoners;
										(H)develop a national
				reentry research agenda; and
										(I)bridge the gap
				between reentry research and practice by translating knowledge from reentry
				research into practical information.
										(4)LimitOf
				amounts made available to carry out this section, not more than 4 percent shall
				be available to carry out this subsection.
									(n)AdministrationOf
				amounts made available to carry out this section—
									(1)not more than 2
				percent shall be available for administrative expenses in carrying out this
				section; and
									(2)not more than 2 percent shall be made
				available to the National Institute of Justice to evaluate the effectiveness of
				the demonstration projects funded under this section in reducing recidivism and
				increasing public safety.
									(o)Task force on
				Federal programs and activities relating to reentry of offenders
									(1)Task force
				requiredThe Attorney General, in consultation with the Secretary
				of Housing and Urban Development, the Secretary of Labor, the Secretary of
				Education, the Secretary of Health and Human Services, the Secretary of
				Veterans Affairs, the Secretary of Agriculture, and the heads of such other
				elements of the Federal Government as the Attorney General considers
				appropriate, and in collaboration with States, units of local government,
				territories, tribes, stakeholders, service providers, and nonprofit
				organizations, shall establish an interagency task force on Federal programs
				and activities relating to the reentry of offenders into the community.
									(2)DutiesThe
				task force established under
				paragraph (1) shall—
										(A)identify any
				reentry program or activity that may be resulting in overlapping or duplication
				of reentry services, the scope of such overlapping or duplication, and the
				relationship of such overlapping and duplication to public safety, public
				health, and effectiveness and efficiency;
										(B)identify methods
				to improve collaboration and coordination of such programs and
				activities;
										(C)identify areas of
				responsibility in which improved collaboration and coordination of such
				programs and activities would result in increased effectiveness or
				efficiency;
										(D)develop innovative
				interagency or intergovernmental programs, activities, or procedures that would
				improve outcomes of offenders reentering the community and the children of
				offenders;
										(E)develop methods
				for increasing regular communication that would increase interagency program
				effectiveness;
										(F)identify areas of
				research that can be coordinated across agencies with an emphasis on applying
				science-based practices to support, treatment, and intervention programs for
				offenders reentering the community;
										(G)identify funding
				areas that should be coordinated across agencies, and any gaps in funding for
				reentry services; and
										(H)in collaboration
				with the National Adult and Juvenile Offender Reentry Resources Center
				established under
				subsection (m), identify successful reentry
				programs and collect best practices in offender reentry from demonstration
				grantees and other agencies and organizations, determine the extent to which
				such programs and practices can be replicated, and make information on such
				programs and practices available to States, localities, nonprofit
				organizations, and others.
										(3)Report
										(A)In
				generalNot later than 1 year after the date of enactment of the
				Fighting Gangs and Empowering Youth Act of
				2007, the task force established under
				paragraph (1) shall submit to Congress a
				report on barriers to reentry, including recommendations to overcome such
				barriers. The task force shall provide for public input in preparing the
				report.
										(B)ContentsThe
				report required by
				subparagraph (A) shall identify Federal
				and other barriers to successful reentry of offenders into the community and
				analyze the effects of such barriers on offenders and on children and other
				family members of offenders, including barriers relating to—
											(i)child support
				obligations and procedures;
											(ii)Social Security
				benefits (including barriers in timely restoration of suspended disability
				benefits immediately upon release), veterans benefits, food stamps, and other
				forms of Federal public assistance;
											(iii)Medicaid and
				Medicare laws, regulations, guidelines or procedures (including barriers in
				timely restoration of benefits caused by delay in reinstatement of suspended
				Social Security disability benefits);
											(iv)education
				programs, financial assistance, and full civic participation;
											(v)TANF program
				funding criteria and other welfare benefits;
											(vi)sustainable
				employment and career advancement, including barriers that are not directly
				connected to the crime committed and the risk that the offender presents to the
				community;
											(vii)laws,
				regulations, rules, and practices that restrict Federal employment licensure
				and participation in Federal contracting programs;
											(viii)admissions to
				and evictions from Federal housing programs, including—
												(I)examining the
				number and characteristics of offenders who are evicted from or denied
				eligibility for Federal housing programs;
												(II)the effect of
				eligibility denials and evictions on homelessness, family stability, and family
				reunification;
												(III)the extent to
				which arrest records are the basis for denying applications;
												(IV)the implications
				of considering misdemeanor convictions that occurred more than 5 years before
				the date of an application and felony convictions that occurred more than 10
				years before the date of an application, and the appropriateness of taking into
				account rehabilitation and other mitigating factors; and
												(V)the feasibility of
				using probationary or conditional eligibility based on participation in a
				supervised rehabilitation program or other appropriate social services;
												(ix)reentry
				procedures, case planning, and transitions of offenders from the custody of the
				Bureau of Prisons to a Federal parole or probation program, or to community
				corrections;
											(x)laws, regulations,
				rules, and practices that may require a parolee to return to the same county
				that the parolee was living in prior to being arrested, and the potential for
				changing such laws, regulations, rules, and practices; and
											(xi)prerelease
				planning procedures for offenders to ensure that the eligibility of an offender
				for Federal or State benefits (including Medicaid, Medicare, Social Security
				and veterans benefits) upon release is established prior to release, subject to
				any limitations in law, and to ensure that offenders are provided with
				referrals to appropriate social and health services or are linked to
				appropriate nonprofit organizations.
											(4)Annual
				reportsOn an annual basis, the task force established under
				paragraph (1) shall submit to Congress a
				report on the activities of the task force, including specific recommendations
				of the task force on matters referred to in
				paragraph (2).
									(5)Standards for
				AnalysisAny statistical analysis of population data under this
				section shall be conducted in accordance with the Federal Register Notice dated
				October 30, 1997, relating to classification
				standards.
									.
						(e)Authorization of
			 appropriationsSection 2976 of the Omnibus Crime Control and Safe
			 Streets Act of 1968 (42 U.S.C. 3797w) is amended in subsection (p)(1), as
			 redesignated by
			 subsection (d)(1) of this section, by
			 striking $15,000,000 and all that follows, and inserting
			 $100,000,000 for each of the fiscal years 2008 and 2009..
					112.Children of
			 incarcerated parents and familiesThe Secretary of Health and Human Services
			 may—
					(1)prepare and make
			 available to States a report on any recommendations regarding the role of State
			 child protective services at the time of the arrest of an individual;
			 and
					(2)by regulation,
			 establish such services as the Secretary determines necessary for the
			 preservation of families that have been impacted by the incarceration of a
			 family member, with special attention given to the impact on children.
					113.Encouragement
			 of employment of former prisonersThe Secretary of Labor shall take such steps
			 as are necessary to implement a program, including a program carried out
			 through the Employment and Training Administration, to educate employers, and
			 to educate one-stop partners and one-stop operators (as such terms are defined
			 in section 101 of the Workforce Investment Act of 1998 (29 U.S.C. 2801)), about
			 incentives (in existence as of the date of the implementation), including the
			 Federal bonding program carried out through the Employment and Training
			 Administration and tax credits, for hiring former Federal, State, or local
			 prisoners.
				114.National
			 Resource Center for Children and Families of the IncarceratedThere are authorized to be appropriated to
			 the Secretary of Health and Human Services for fiscal years 2008 and 2009, such
			 sums as may be necessary for the continuing activities of the National Resource
			 Center for Children and Families of the Incarcerated, including conducting a
			 review of the policies and practices of State and Federal corrections agencies
			 to support parent-child relationships.
				115.Use of violent
			 offender truth-in-sentencing grant funding for demonstration project
			 activitiesSection 20102(a) of
			 the Violent Crime Control and Law Enforcement Act of 1994 (42 U.S.C. 13702(a))
			 is amended—
					(1)in paragraph (2),
			 by striking and at the end;
					(2)in paragraph (3),
			 by striking the period at the end and inserting ; and;
			 and
					(3)by adding at the
			 end the following:
						
							(4)to carry out any
				activity described in subsection (b) or (c) of section 2976 of the Omnibus
				Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797w (b) and
				(c)).
							.
					116.Grants to study
			 parole or post-incarceration supervision violations and revocations
					(a)Grants
			 authorizedThe Attorney General may award grants to States to
			 study and to improve the collection of data with respect to—
						(1)offenders whose
			 parole or post-incarceration supervision is revoked; and
						(2)which such
			 offenders represent the greatest risk to community safety.
						(b)RequirementsAs
			 a condition of receiving a grant under this section, the Governor or other
			 chief executive officer of a State shall—
						(1)certify that the
			 State has, or intends to establish, a program that collects comprehensive and
			 reliable data with respect to individuals described in subsection (a)(1),
			 including data on—
							(A)the number and
			 type of parole or post-incarceration supervision violations that occur within
			 that State;
							(B)the reasons for
			 parole or post-incarceration supervision revocation;
							(C)the underlying
			 behavior that led to the revocations; and
							(D)the terms of
			 imprisonment or other penalties that are imposed for the violations; and
							(2)provide the data
			 described in paragraph (1) to the Bureau of Justice Statistics, in a form
			 prescribed by the Bureau.
						(c)Standards of
			 AnalysisAny statistical analysis of population data conducted
			 under this section shall be conducted in accordance with the Federal Register
			 Notice dated October 30, 1997, relating to classification standards.
					(d)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section $1,000,000 for each fiscal years 2008 and 2009.
					117.Improvement of
			 the residential substance abuse treatment for State prisoners
			 programSection 1904(d) of the
			 Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796ff–3(d)) is
			 amended to read as follows:
					
						(d)Residential
				substance abuse treatmentIn this part, the term
				residential substance abuse treatment—
							(1)means a course of
				individual and group activities and treatment, lasting at least 6 months, in
				residential treatment facilities set apart from the general prison population;
				and
							(2)may include the
				use of pharmacotherapies where appropriate, that may extend beyond the 6-month
				period.
							.
				118.Residential
			 drug abuse program in Federal prisonsSection 3621(e)(5)(A) of title 18, United
			 States Code, is amended by striking means a course of and all
			 that follows through the semicolon at the end and inserting the following:
			 means a course of individual and group activities and treatment, lasting
			 at least 6 months, in residential treatment facilities set apart from the
			 general prison population (which may include the use of pharmacotherapies,
			 where appropriate, that may extend beyond the 6-month period);.
				119.Removal of
			 limitation on amount of funds available for corrections education programs
			 under the Adult Education and Family Literacy Act
					(a)In
			 generalSection 222(a)(1) of the Adult Education and Family
			 Literacy Act (20 U.S.C. 9222(a)(1)) is amended by striking , of which
			 not more than 10 percent of the 82.5 percent shall be available to carry out
			 section 225.
					(b)ReportNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 of Education shall submit to Congress a report—
						(1)on the use of
			 literacy funds provided under the Adult Education and Family Literacy Act (20
			 U.S.C. 9201 et seq.) to correctional institutions as defined in section
			 225(d)(2) of that Act (20 U.S.C. 9225(d)(2)); and
						(2)that specifies the
			 amount of literacy funds that are provided to each category of correctional
			 institution in each State, and identify whether funds are being sufficiently
			 allocated among the various types of institutions.
						120.Mentoring
			 grants to nonprofit organizations
					(a)Authority To
			 make grantsFrom amounts made available to carry out this
			 section, the Attorney General shall make grants, in consultation with the
			 Secretary of Labor and the Secretary of Housing and Urban Development, to
			 nonprofit organizations for the purpose of providing mentoring and other
			 transitional services essential to the reentry of offenders into the
			 community.
					(b)Use of
			 fundsA grant under subsection (a) may be used for—
						(1)mentoring adult
			 and juvenile offenders during incarceration, during transition back to the
			 community, and post-incarceration; and
						(2)transitional
			 services to assist in the reentry of offenders into the community.
						(c)Application;
			 priority consideration
						(1)In
			 generalTo be eligible to receive a grant under this section, a
			 nonprofit organization shall submit an application to the Attorney General
			 based on criteria developed by the Attorney General, in consultation with the
			 Secretary of Labor and the Secretary of Housing and Urban Development.
						(2)PriorityThe
			 Attorney General shall give priority consideration to applications that—
							(A)include a plan to
			 implement activities that have been demonstrated to be effective in
			 facilitating the successful reentry of offenders into the community; and
							(B)provide for an
			 independent evaluation.
							(d)Strategic
			 performance outcomesThe Attorney General shall require each
			 applicant under this section to identify specific performance outcomes related
			 to the long-term goal of stabilizing communities by reducing recidivism and
			 reintegrating offenders into the community.
					(e)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Attorney General to carry out this section $25,000,000 for each of fiscal years
			 2008 and 2009.
					121.Clarification
			 of authority to place prisoner in community correctionsSection 3624(c) of title 18, United States
			 Code, is amended to read as follows:
					
						(c)Prerelease
				custody
							(1)In
				generalThe Bureau of Prisons shall, to the extent practicable,
				assure that a prisoner serving a term of imprisonment spends 20 percent of the
				final portion of such term, not to exceed 12 months, under conditions that will
				afford the prisoner a reasonable opportunity to adjust to and prepare for
				reentry into the community. Such conditions may include a community
				correctional facility.
							(2)AuthorityThe
				Bureau of Prisons is authorized to place a prisoner in home confinement for the
				final portion of the term of imprisonment of that prisoner, not to exceed the
				shorter of 10 percent of that term of imprisonment or 6 months.
							(3)AssistanceThe
				United States Probation System shall, to the extent practicable, offer
				assistance to a prisoner during any prerelease custody under this
				subsection.
							(4)No
				limitationsNothing in this subsection shall be construed to
				limit or restrict the authority of the Bureau of Prisons granted under section
				3621 of this
				title.
							.
				122.Grants to
			 States for improved workplace and community transition training for
			 incarcerated youth offendersSection 821 of the Higher Education
			 Amendments of 1998 (20 U.S.C. 1151) is amended to read as follows:
					
						821.Grants to
				states for improved workplace and community transition training for
				incarcerated youth offenders
							(a)DefinitionFor
				purposes of this section, the term youth offender means a male or
				female offender under the age of 35, who is incarcerated in a State prison,
				including a prerelease facility.
							(b)Grant
				programThe Secretary of Education (in this section referred to
				as the Secretary)—
								(1)shall establish a
				program in accordance with this section to provide grants to the State
				correctional education agencies in the States, from allocations for the States
				under subsection (h), to assist and encourage youth offenders to acquire
				functional literacy, life, and job skills, through—
									(A)the pursuit of a
				postsecondary education certificate, or an associate or bachelor's degree while
				in prison; and
									(B)employment
				counseling and other related services which start during incarceration and end
				not later than 1 year after release from confinement; and
									(2)may establish such
				performance objectives and reporting requirements for State correctional
				education agencies receiving grants under this section as the Secretary
				determines are necessary to assess the effectiveness of the program under this
				section.
								(c)ApplicationTo
				be eligible for a grant under this section, a State correctional education
				agency shall submit to the Secretary a proposal for a youth offender program
				that—
								(1)identifies the
				scope of the problem, including the number of youth offenders in need of
				postsecondary education and career and technical education;
								(2)lists the
				accredited public or private educational institution or institutions that will
				provide postsecondary educational services;
								(3)lists the
				cooperating agencies, public and private, or businesses that will provide
				related services, such as counseling in the areas of career development,
				substance abuse, health, and parenting skills;
								(4)describes specific
				performance objectives and evaluation methods (in addition to, and consistent
				with, any objectives established by the Secretary under subsection (b)(2)) that
				the State correctional education agency will use in carrying out its proposal,
				including—
									(A)specific and
				quantified student outcome measures that are compared with outcomes for
				non-program participants with similar demographic characteristics; and
									(B)measures,
				consistent with the data elements and definitions described in subsection
				(d)(1)(A), of—
										(i)program completion,
				including an explicit definition of what constitutes a program completion
				within the proposal;
										(ii)knowledge and
				skill attainment, including specification of instruments that will measure
				knowledge and skill attainment;
										(iii)attainment of
				employment both before and after release;
										(iv)success in
				employment indicated by job retention and advancement; and
										(v)recidivism,
				including such subindicators as time before subsequent offense and severity of
				subsequent offense;
										(5)describes how the
				proposed programs are to be integrated with existing State correctional
				education programs (such as adult education, graduate education degree
				programs, and career and technical education) and State industry
				programs;
								(6)describes how the
				proposed programs will utilize technology to deliver the services under this
				section; and
								(7)describes how
				students will be selected so that only youth offenders eligible under
				subsection (e) will be enrolled in a program receiving a grant under this
				section.
								(d)Program
				requirementsEach State correctional education agency receiving a
				grant under this section shall—
								(1)annually report to
				the Secretary regarding—
									(A)the results of the
				evaluations conducted using data elements and definitions provided by the
				Secretary for the use of State correctional education programs;
									(B)any objectives or
				requirements established by the Secretary pursuant to subsection (b)(2);
				and
									(C)the additional
				performance objectives and evaluation methods contained in the proposal
				described in subsection (c)(4), as necessary to document the attainment of
				project performance objectives; and
									(2)expend on each
				participating eligible student for an academic year, not more than the maximum
				Federal Pell Grant appropriated under section 401 of the Higher Education Act
				of 1965 for such academic year, which shall be used for—
									(A)tuition, books,
				and essential materials; and
									(B)related services
				such as career development, substance abuse counseling, parenting skills
				training, and health education.
									(e)Student
				eligibilityA youth offender shall be eligible for participation
				in a program receiving a grant under this section if the youth offender—
								(1)is eligible to be
				released within 5 years (including a youth offender who is eligible for parole
				within such time); and
								(2)is 35 years of age
				or younger.
								(f)Length of
				participationA State correctional education agency receiving a
				grant under this section shall provide educational and related services to each
				participating youth offender for a period not to exceed 5 years, 1 year of
				which may be devoted to study in a graduate education degree program or to
				remedial education services for students who have obtained a secondary school
				diploma or its recognized equivalent. Educational and related services shall
				start during the period of incarceration in prison or prerelease, and the
				related services may continue for not more than 1 year after release from
				confinement.
							(g)Education
				delivery systemsState correctional education agencies and
				cooperating institutions shall, to the extent practicable, use high-tech
				applications in developing programs to meet the requirements and goals of this
				section.
							(h)Allocation of
				fundsFrom the funds appropriated pursuant to subsection (i) for
				each fiscal year, the Secretary shall allot to each State an amount that bears
				the same relationship to such funds as the total number of youth offenders
				eligible under subsection (e) in such State bears to the total number of such
				youth offenders in all States.
							(i)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section $30,000,000 for fiscal years 2008 and
				2009.
							.
				123.Improved
			 reentry procedures for Federal prisoners
					(a)General reentry
			 proceduresThe Attorney General shall take such steps as are
			 necessary to modify existing procedures and policies to enhance case planning
			 and to improve the transition of offenders from the custody of the Bureau of
			 Prisons to the community, including placement of such individuals in community
			 corrections facilities.
					(b)Procedures
			 regarding benefits
						(1)In
			 generalThe Bureau of Prisons shall establish reentry planning
			 procedures within the Release Preparation Program that include providing
			 Federal offenders with information in the following areas:
							(A)Health and
			 nutrition.
							(B)Employment.
							(C)Personal finance
			 and consumer skills.
							(D)Information and
			 community resources.
							(E)Release
			 requirements and procedures.
							(F)Personal growth and
			 development.
							(2)FormatAny
			 written information that the Bureau of Prisons provides to offenders for
			 reentry planning purposes shall use common terminology and language. The Bureau
			 of Prisons shall provide the United States Probation and Pretrial Services
			 System with relevant information on the medical care needs and the mental
			 health treatment needs of offenders scheduled for release and reentry into the
			 community. The United States Probation and Pretrial Services System shall take
			 this information into account when developing supervision plans in an effort to
			 address the medical care and mental health care needs of such offenders. The
			 Bureau of Prisons shall provide offenders with a sufficient amount of all
			 necessary medications upon release from custody.
						CEconomic
			 Empowerment
				131.Reauthorization
			 of Learn and Serve AmericaSection 501(a)(1)(A) of the National and
			 Community Service Act of 1990 (42 U.S.C. 12681(a)(1)(A)) is amended by striking
			 fiscal year 1994 and such sums as may be necessary for each of the
			 fiscal years 1995 through 1996 and inserting fiscal year 2008
			 and each of the 5 succeeding fiscal years.
				132.Job
			 CorpsSection 161 of the
			 Workforce Investment Act of 1998 (29 U.S.C. 2901) is amended by striking
			 such sums as may be necessary for each of the fiscal years 1999 through
			 2003 and inserting $1,800,000,000 (of which $300,000,000 shall
			 be designated to create additional Job Corps centers, especially in high gang
			 activity areas) for each of fiscal years 2008 through 2012.
				133.Workforce Investment
			 Act youth activitiesSection
			 137(a) of the Workforce Investment Act of 1998 (29 U.S.C. 2872(a)) is amended
			 by striking such sums as may be necessary for each of fiscal years 1999
			 through 2003 and inserting $1,000,000,000 for each of fiscal
			 years 2008 through 2012.
				134.Expansion and
			 reauthorization of the mentoring initiative for system involved youth
					(a)ExpansionSection
			 261(a) of the Juvenile Justice and Delinquency Prevention Act of 1974 (42
			 U.S.C. 5665(a)) is amended by inserting at the end the following: The
			 Administrator shall expand the number of sites receiving such grants from 4 to
			 12..
					(b)ReauthorizationSection
			 299 of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C.
			 5671) is amended by striking subsection (c) and inserting the following:
						
							(c)Authorization of
				appropriations for part eThere are authorized to be appropriated
				to carry out part E $4,800,000 for each of the fiscal years 2008, 2009, 2010,
				2011, and
				2012.
							.
					IISuppression and
			 Community Anti-gang Initiatives
			AGang activity
			 policing program
				201.Authority to
			 make gang activity policing grantsThe Attorney General may make grants to
			 States, units of local government, Indian tribes, other public and private
			 entities, and multi-jurisdictional or regional consortia thereof to increase
			 police presence, to expand and improve cooperative efforts between law
			 enforcement agencies and members of the community to address gang activity
			 problems, and to otherwise enhance public safety.
				202.Eligible
			 activitiesGrants made under
			 this subtitle may include programs, projects, and other activities to—
					(1)rehire law
			 enforcement officers who have been laid off as a result of State and local
			 budget reductions for deployment to reduce gang activity;
					(2)hire and train
			 additional career law enforcement officers for deployment to reduce gang
			 activity;
					(3)procure equipment,
			 technology, or support systems, or pay overtime, to increase the number of
			 officers deployed in gang activity policing;
					(4)hire officers to
			 perform intelligence activities to reduce gang activity;
					(5)increase the
			 number of law enforcement officers involved in activities that are focused on
			 interaction with members of the community or on proactive gang control and
			 prevention by redeploying officers to such activities;
					(6)establish and
			 implement innovative programs to increase and enhance proactive crime control
			 and gang prevention programs involving law enforcement officers and young
			 persons in the community;
					(7)establish
			 school-based partnerships between local law enforcement agencies and local
			 school systems by using school resource officers who operate in and around
			 elementary and secondary schools to combat gangs;
					(8)develop new
			 technologies, including interoperable communications technologies, modernized
			 criminal record technology, and forensic technology, to assist State and local
			 law enforcement agencies in reducing gang activity and to train law enforcement
			 officers to use such technologies; and
					(9)support the
			 purchase by law enforcement agencies of not more than 1 service weapon per
			 officer, upon hiring for deployment in gang activity policing or, if necessary,
			 upon the initial redeployment of an officer to gang activity policing.
					203.Preferential
			 consideration of applications for certain grantsIn awarding grants under this subtitle, the
			 Attorney General may give preferential consideration to applicants—
					(1)for hiring and
			 rehiring additional career law enforcement officers that involve a non-Federal
			 contribution exceeding the 25 percent minimum under this subtitle; and
					(2)that are located in
			 a high-intensity interstate gang activity area designated under section
			 211.
					204.Use of
			 componentsThe Attorney
			 General may use any component of the Department of Justice in carrying out this
			 subtitle.
				205.Minimum
			 amountUnless all applications
			 submitted by any qualifying State and grantee within that State under this
			 subtitle have been funded, each qualifying State, together with grantees within
			 that State, shall receive in each fiscal year under this subtitle an amount
			 equal to not less than 0.5 percent of the total amount appropriated in that
			 fiscal year for grants under this subtitle. In this section, qualifying
			 State means any State that has submitted an application for a grant, or
			 in which a unit of local government, Indian tribe, other public or private
			 entity, or multijurisdictional or regional consortia thereof has submitted an
			 application for a grant, that meets the requirements established by the
			 Attorney General under this subtitle.
				206.Matching
			 funds
					(a)In
			 generalThe Federal share of
			 the costs of a program, project, or activity carried out with a grant under
			 this subtitle shall be not more than 75 percent, unless the Attorney General
			 waives, wholly or in part, the requirement under this section of a non-Federal
			 contribution to the costs of a program, project, or activity.
					(b)HiringFor a grant for a period exceeding 1 year
			 for hiring or rehiring career law enforcement officers, the Federal share shall
			 decrease each year for up to 5 years, by an amount determined by the Attorney
			 General, with a goal of the continuation of the increased hiring level using
			 State or local sources of funding following the conclusion of Federal
			 support.
					207.Authorization
			 of appropriationsThere are
			 authorized to be appropriated to carry out this subtitle $700,000,000 for each
			 of the fiscal years 2008 through 2012. Any amount appropriated under this
			 section shall remain available until expended.
				BHigh-intensity
			 interstate gang activity areas
				211.Designation of
			 and assistance for high-intensity interstate gang activity
			 areas
					(a)DefinitionsIn
			 this section the following definitions shall apply:
						(1)GovernorThe
			 term Governor means a Governor or other chief executive officer of
			 a State, or the Mayor of the District of Columbia.
						(2)High-intensity
			 interstate gang activity areaThe term high-intensity
			 interstate gang activity area means an area within a State that is
			 designated as a high-intensity interstate gang activity area under subsection
			 (b)(1).
						(3)StateThe
			 term State—
							(A)means a State of
			 the United States, the District of Columbia, and any commonwealth, territory,
			 or possession of the United States; and
							(B)includes an
			 Indian tribe, as that term is defined in section 102 of the
			 Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 479a).
							(b)High-intensity
			 interstate gang activity areas
						(1)DesignationThe
			 Attorney General, after consultation with the Governor of any appropriate
			 State, may designate as high-intensity interstate gang activity areas, a
			 specific area that is located within 1 or more States, based on the criteria
			 under
			 paragraph (4). To the extent that the
			 goals of a high-intensity interstate gang activity area overlap with the goals
			 of a high-intensity drug trafficking area designed under section 707 of the
			 Office of National Drug Control Policy Reauthorization Act of 1988 (21 U.S.C.
			 1706), the Attorney General may merge the 2 areas to serve both functions. The
			 Attorney General may not make the final designation of a high-intensity
			 interstate gang activity area without consulting with and receiving comment
			 from local elected officials representing communities within the affected
			 States.
						(2)AssistanceIn
			 order to provide Federal assistance to high-intensity interstate gang activity
			 areas, the Attorney General shall—
							(A)establish criminal
			 street gang enforcement teams, consisting of Federal, State, and local law
			 enforcement authorities, for the coordinated investigation, disruption,
			 apprehension, and prosecution of criminal street gangs and offenders in each
			 high-intensity interstate gang activity area;
							(B)direct the
			 reassignment or detailing from any Federal department or agency (subject to the
			 approval of the head of that department or agency, in the case of a department
			 or agency other than the Department of Justice) of personnel to each criminal
			 street gang enforcement team established under
			 subparagraph (A); and
							(C)provide all
			 necessary funding for the operation of such criminal street gang enforcement
			 teams in each high-intensity interstate gang activity area.
							(3)Composition of
			 criminal street gang enforcement teamEach team established under
			 paragraph (2)(A) shall consist of agents and officers, where feasible,
			 from—
							(A)the Bureau of
			 Alcohol, Tobacco, Firearms, and Explosives;
							(B)the Department of
			 Homeland Security;
							(C)the Department of
			 Housing and Urban Development;
							(D)the Drug
			 Enforcement Administration;
							(E)the Internal
			 Revenue Service;
							(F)the Federal Bureau
			 of Investigation;
							(G)the United States
			 Marshals Service;
							(H)the United States
			 Postal Service;
							(I)State and local
			 law enforcement; and
							(J)Federal, State,
			 and local prosecutors.
							(4)Criteria for
			 designationIn considering an area for designation as a
			 high-intensity interstate gang activity area under this section, the Attorney
			 General shall consider—
							(A)the current and
			 predicted levels of gang crime activity in that area;
							(B)the extent to
			 which violent crime in that area appears to be related to criminal street gang
			 activity, such as drug trafficking, murder, robbery, assaults, carjacking,
			 arson, kidnapping, extortion, and other criminal activity;
							(C)the extent to
			 which State and local law enforcement agencies have committed resources
			 to—
								(i)respond to the
			 gang crime problem in that area; and
								(ii)participate in a
			 gang enforcement team;
								(D)the extent to
			 which a significant increase in the allocation of Federal resources would
			 enhance local response to the gang crime activities in that area; and
							(E)any other criteria
			 that the Attorney General considers to be appropriate.
							(c)Authorization of
			 appropriations
						(1)In
			 generalThere are authorized to be appropriated $100,000,000 for
			 each of fiscal years 2008 to 2012 to carry out this section.
						(2)Use of
			 fundsOf amounts made available under paragraph (1) in each
			 fiscal year—
							(A)50 percent shall
			 be used to carry out subsection (b)(2); and
							(B)50 percent shall
			 be used to make grants available for community-based programs to provide crime
			 prevention, research, and intervention services that are designed for gang
			 members and at-risk youth in a high-intensity interstate gang activity
			 area.
							(3)Reporting
			 requirementsNot later than February 1 of each year, the Attorney
			 General shall provide a report to Congress which describes, for each
			 high-intensity interstate gang activity area—
							(A)the specific
			 long-term and short-term goals and objectives;
							(B)the measurements
			 used to evaluate the performance of the high-intensity interstate gang activity
			 area in achieving the long-term and short-term goals;
							(C)the age,
			 composition, and membership of gangs in that high-intensity interstate gang
			 activity area;
							(D)the number and
			 nature of crimes committed by gangs in that high-intensity interstate gang
			 activity area; and
							(E)the definition of
			 the term gang used to compile that report.
							CAdditional
			 funding
				221.Additional
			 resources needed by the Federal Bureau of Investigation to investigate and
			 prosecute violent criminal street gangs
					(a)Responsibilities
			 of the Director of the FBIThe Director of the Federal Bureau of
			 Investigation shall use any funds made available under this section to carry
			 out the Safe Streets Program and to support the criminal street gang
			 enforcement teams, established under section 211(b)(2), in high-intensity
			 interstate gang activity areas designated under section 211(b)(1).
					(b)Authorization of
			 appropriationsIn addition to amounts otherwise authorized, there
			 are authorized to be appropriated $10,000,000 for each of fiscal years 2008
			 through 2012 to carry out this section, to remain available until
			 expended.
					222.Grants to
			 prosecutors and law enforcement to combat violent crime and to protect
			 witnesses and victims of crimes
					(a)In
			 generalSection 31702 of the Violent Crime Control and Law Enforcement Act of
			 1994 (42 U.S.C. 13862) is amended—
						(1)in paragraph (3),
			 by striking and at the end;
						(2)in paragraph (4),
			 by striking the period at the end and inserting a semicolon; and
						(3)by adding at the
			 end the following:
							
								(5)to hire additional
				prosecutors to—
									(A)allow more cases
				to be prosecuted; and
									(B)reduce
				backlogs;
									(6)to fund
				technology, equipment, and training for prosecutors and law enforcement in
				order to increase accurate identification of gang members and violent
				offenders, and to maintain databases with such information to facilitate
				coordination among law enforcement and prosecutors; and
								(7)to create and
				expand witness and victim protection programs to prevent threats, intimidation,
				and retaliation against victims of, and witnesses to, violent
				crimes.
								.
						(b)Authorization of
			 appropriationsSection 31707 of the
			 Violent Crime Control and Law Enforcement
			 Act of 1994 (42 U.S.C. 13867) is amended to read as follows:
						
							31707.Authorization
				of appropriations
								(a)In
				generalThere are authorized to be appropriated $32,000,000 for
				each of fiscal years 2008 through 2012 to carry out this subtitle.
								(b)Use of
				fundsOf the amounts made available under subsection (a) in each
				fiscal year, $12,000,000 shall be used to carry out section
				31702(7).
								.
					223.Enhancement of
			 Project Safe Neighborhoods initiative to improve enforcement of criminal laws
			 against violent gangs
					(a)In
			 generalThe Attorney General is authorized to expand the Project
			 Safe Neighborhoods program to require each United States attorney to—
						(1)identify,
			 investigate, and prosecute significant criminal street gangs operating within
			 the district of that United States attorney;
						(2)coordinate the
			 identification, investigation, and prosecution of criminal street gangs among
			 Federal, State, and local law enforcement agencies; and
						(3)coordinate and
			 establish criminal street gang enforcement teams, established under section
			 211(b)(2), in high-intensity interstate gang activity areas designated under
			 section 211(b)(1) within the district of that United States attorney.
						(b)Additional staff
			 for Project Safe Neighborhoods
						(1)In
			 generalThe Attorney General may hire assistant United States
			 attorneys, non-attorney coordinators, or paralegals to carry out this
			 section.
						(2)Authorization of
			 appropriationsThere are authorized to be appropriated
			 $20,000,000 for each of fiscal years 2008 through 2012 to carry out this
			 section.
						224.Providing
			 additional forensic examinersSection 816 of the USA PATRIOT Act (28
			 U.S.C. 509 note) is amended—
					(1)in subsection
			 (a)—
						(A)in paragraph (4), by
			 striking and at the end;
						(B)by redesignating
			 paragraph (5) as (6); and
						(C)by inserting after
			 paragraph (4) the following:
							
								(5)to hire additional
				forensic examiners to help with forensic work and to fight gang activity;
				and
								;
				and
						(2)in subsection (b),
			 by amending paragraph (1) to read as follows:
						
							(1)Authorization of
				appropriationsThere is authorized to be appropriated $55,000,000
				for each fiscal year to carry out this
				section.
							.
					IIIPunishment and
			 Improved Crime Data
			AGang
			 Crimes
				301.Criminal street
			 gangs
					(a)Criminal street
			 gang prosecutionsSection 521 of title 18, United States Code, is
			 amended to read as follows:
						
							521.Criminal street
				gang prosecutions
								(a)DefinitionsAs
				used in this chapter:
									(1)Criminal street
				gangThe term criminal street gang means a formal or
				informal group, club, organization, or association of 5 or more
				individuals—
										(A)who individually,
				jointly, or in combination, have committed or attempted to commit for the
				direct or indirect benefit of, at the direction of, in furtherance of, or in
				association with the group, club organization, or association at least 2
				separate acts, each of which is a predicate gang crime—
											(i)1
				of which occurs after the date of enactment of the
				Fighting Gangs and Empowering Youth Act of
				2007;
											(ii)the last of which
				occurs not later than 5 years after the commission of a prior predicate gang
				crime (excluding any period of imprisonment); and
											(iii)1 of which is a
				crime of violence or involves manufacturing, importing, distributing,
				possessing with intent to distribute, or otherwise dealing in a controlled
				substance or listed chemical (as those terms are defined in section 102 of the
				Controlled Substances Act (21 U.S.C.
				802)); and
											(B)whose activities
				affect interstate or foreign commerce, or involve the use of any facility of,
				or travel in, interstate or foreign commerce.
										(2)Predicate gang
				crimeThe term predicate gang crime means—
										(A)any act, threat,
				conspiracy, or attempted act, which is chargeable under Federal or State law
				and punishable by imprisonment for more than 1 year involving—
											(i)murder;
											(ii)manslaughter;
											(iii)maiming;
											(iv)assault with a
				dangerous weapon;
											(v)assault resulting
				in serious bodily injury;
											(vi)gambling;
											(vii)kidnapping;
											(viii)robbery;
											(ix)extortion;
											(x)arson;
											(xi)obstruction of
				justice;
											(xii)tampering with
				or retaliating against a witness, victim, or informant;
											(xiii)burglary;
											(xiv)sexual
				assault;
											(xv)carjacking;
				or
											(xvi)manufacturing,
				importing, distributing, possessing with intent to distribute, or otherwise
				dealing in a controlled substance or listed chemicals (as those terms are
				defined in section 102 of the Controlled
				Substances Act (21 U.S.C. 802));
											(B)any act punishable
				by imprisonment for more than 1 year under—
											(i)section 844
				(relating to explosive materials);
											(ii)section 922(g)(1)
				(where the underlying conviction is a violent felony (as defined in section
				924(e)(2)(B) of this title) or is a serious drug offense (as defined in section
				924(e)(2)(A) of this title));
											(iii)subsection
				(a)(2), (b), (c), (g), or (h) of section 924 (relating to receipt, possession,
				and transfer of firearms);
											(iv)sections 1028 and
				1029 (relating to fraud and related activity in connection with identification
				documents or access devices);
											(v)section 1503
				(relating to obstruction of justice);
											(vi)section 1510
				(relating to obstruction of criminal investigations);
											(vii)section 1512
				(relating to tampering with a witness, victim, or informant) or section 1513
				(relating to retaliating against a witness, victim, or informant);
											(viii)section 1708
				(relating to theft of stolen mail matter);
											(ix)section 1951
				(relating to interference with commerce, robbery or extortion);
											(x)section 1952
				(relating to racketeering);
											(xi)section 1956
				(relating to the laundering of monetary instruments);
											(xii)section 1957
				(relating to engaging in monetary transactions in property derived from
				specified unlawful activity);
											(xiii)section 1958
				(relating to use of interstate commerce facilities in the commission of
				murder-for-hire); or
											(xiv)sections 2312
				through 2315 (relating to interstate transportation of stolen motor vehicles or
				stolen property); or
											(C)any violation of
				section 274 (relating to bringing in and harboring certain aliens), section 277
				(relating to aiding or assisting certain aliens to enter the United States), or
				section 278 (relating to importation of alien for immoral purpose) of the
				Immigration and Nationality Act (8 U.S.C. 1324, 1327, and 1328).
										(3)Sexual
				assaultThe term sexual assault means any offense
				that involves conduct that would violate chapter 109A if the conduct occurred
				in the special maritime and territorial jurisdiction of the United
				States.
									(4)StateThe
				term State means each of the several States of the United States,
				the District of Columbia, and any commonwealth, territory, or possession of the
				United States.
									(b)Participation in
				criminal street gangsIt shall be unlawful—
									(1)to commit, or
				conspire or attempt to commit a predicate gang crime—
										(A)in furtherance or
				in aid of the activities of a criminal street gang;
										(B)for the purpose of
				gaining entrance to or maintaining or increasing position in such a gang;
				or
										(C)for the direct or
				indirect benefit of the criminal street gang, or in association with the
				criminal street gang; or
										(2)to employ, use,
				command, counsel, persuade, induce, entice, or coerce any individual to commit,
				cause to commit, or facilitate the commission of, a predicate gang
				crime—
										(A)in furtherance or
				in aid of the activities of a criminal street gang;
										(B)for the purpose of
				gaining entrance to or maintaining or increasing position in such a gang;
				or
										(C)for the direct or
				indirect benefit of the criminal street gang, or in association with the
				criminal street gang.
										(c)PenaltiesWhoever
				violates subsection (b)—
									(1)shall be fined
				under this title, imprisoned for not more than 30 years, or both; and
									(2)if the violation
				is based on a predicate gang crime for which the maximum penalty includes life
				imprisonment, shall be fined under this title, imprisoned for any term of years
				or for life, or both.
									(d)Forfeiture
									(1)In
				generalThe court, in imposing sentence on a person who is
				convicted of an offense under this section, shall order that the defendant
				forfeit to the United States—
										(A)any property, real
				or personal, constituting or traceable to gross proceeds obtained from that
				offense; and
										(B)any property used
				or intended to be used, in any manner or part, to commit or to facilitate the
				commission of that offense.
										(2)Criminal
				proceduresThe procedures under section 413 of the
				Controlled Substances Act (21 U.S.C.
				853) (other than subsection (d) of that section) and under rule 32.2 of the
				Federal Rules of Criminal Procedure, shall apply to all stages of a criminal
				forfeiture proceeding under this section.
									(3)Civil
				proceduresProperty subject to forfeiture under paragraph (1) may
				be forfeited in a civil case under the procedures set forth in chapter 46 of
				this
				title.
									.
					(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 26 of
			 title 18, United States Code, is amended by striking the item relating to
			 section 521 and inserting the following:
						
							
								521. Criminal street gang
				prosecutions.
							
							.
					302.Solicitation or
			 recruitment of persons and violent crimes in furtherance or in aid of criminal
			 street gangs
					(a)Solicitation or
			 recruitment of persons in criminal street gang activityChapter 26 of title 18, United States Code,
			 is amended by adding at the end the following:
						
							522.Recruitment of
				persons to participate in a criminal street gang
								(a)Prohibited
				actsIt shall be unlawful for any person to recruit, employ,
				solicit, induce, command, or cause another person to be or remain as a member
				of a criminal street gang, or conspire to do so, with the intent to cause that
				person to participate in a predicate gang crime.
								(b)Definition of
				minorIn this section, the term minor means a person
				who is less than 18 years of age.
								(c)PenaltiesAny
				person who violates subsection (a) shall—
									(1)be imprisoned not
				more than 10 years, fined under this title, or both; or
									(2)if the person
				recruited, solicited, induced, commanded, or caused to participate or remain in
				a criminal street gang is under the age of 18—
										(A)be imprisoned for
				not more than 20 years, fined under this title, or both; and
										(B)at the discretion
				of the sentencing judge, be liable for any costs incurred by the Federal
				Government, or by any State or local government, for housing, maintaining, and
				treating the person until the person attains the age of 18
				years.
										.
					(b)Violent crimes
			 and criminal street gang recruitmentChapter 26 of title 18,
			 United States Code, as amended by this Act, is amended by adding at the end the
			 following:
						
							523.Violent crimes
				in furtherance or in aid of a criminal street gangAny
				person who, for the purpose of gaining entrance to or maintaining or increasing
				position in, or in furtherance or in aid of, or for the direct or indirect
				benefit of, or in association with a criminal street gang, or as consideration
				for the receipt of, or as consideration for a promise or agreement to pay,
				anything of pecuniary value to or from a criminal street gang, murders,
				kidnaps, sexually assaults, maims, assaults with a dangerous weapon, commits
				assault resulting in serious bodily injury upon, commits any other crime of
				violence or threatens to commit a crime of violence against any individual, or
				attempts or conspires to do so, shall be punished, in addition and consecutive
				to the punishment provided for any other violation of this chapter—
								(1)for murder, by
				imprisonment for any term of years or for life, a fine under this title, or
				both;
								(2)for kidnapping or
				sexual assault, by imprisonment for any term of years or for life, a fine under
				this title, or both;
								(3)for maiming, by
				imprisonment for any term of years or for life, a fine under this title, or
				both;
								(4)for assault with a
				dangerous weapon or assault resulting in serious bodily injury, by imprisonment
				for not more than 30 years, a fine under this title, or both;
								(5)for any other
				crime of violence, by imprisonment for not more than 20 years, a fine under
				this title, or both;
								(6)for threatening to
				commit a crime of violence specified in paragraphs (1) through (4), by
				imprisonment for not more than 10 years, a fine under this title, or
				both;
								(7)for attempting or
				conspiring to commit murder, kidnapping, maiming, or sexual assault, by
				imprisonment for not more than 30 years, a fine under this title, or both;
				and
								(8)for attempting or
				conspiring to commit a crime involving assault with a dangerous weapon or
				assault resulting in serious bodily injury, by imprisonment for not more than
				20 years, a fine under this title, or
				both.
								.
					(c)Clerical
			 amendmentThe table of sections at the beginning of chapter 26 of
			 title 18, United States Code, is amended by adding at the end the
			 following:
						
							
								522. Recruitment of persons to participate
				in a criminal street gang.
								523. Violent crimes in furtherance of a
				criminal street
				gang.
							
							.
					303.Interstate and
			 foreign travel or transportation in aid of racketeering enterprises and
			 criminal street gangsSection
			 1952 of title 18, United States Code, is amended—
					(1)in subsection
			 (a)—
						(A)by striking
			 and thereafter performs or attempts to perform and inserting
			 and thereafter performs, or attempts or conspires to perform;
			 and
						(B)by striking
			 5 years and inserting 10 years;
						(2)by
			 redesignating subsections (b) and (c) as subsections (c) and (d),
			 respectively;
					(3)by
			 inserting after subsection (a) the following:
						
							(b)Whoever travels in
				interstate or foreign commerce or uses the mail or any facility in interstate
				or foreign commerce, with the intent to kill, assault, bribe, force,
				intimidate, or threaten any person, to delay or influence the testimony of, or
				prevent from testifying, a witness in a State criminal proceeding and
				thereafter performs, or attempts or conspires to perform, an act described in
				this subsection, shall—
								(1)be fined under
				this title, imprisoned for any term of years, or both; and
								(2)if death results,
				imprisoned for any term of years or for
				life.
								;
				and
					(4)in subsection
			 (c)(2), as redesignated under subparagraph (B), by inserting
			 intimidation of, or retaliation against, a witness, victim, juror, or
			 informant, after extortion, bribery,.
					304.Amendments
			 relating to violent crime in areas of exclusive Federal jurisdiction
					(a)Assault within
			 Maritime and territorial jurisdiction of United StatesSection
			 113(a)(3) of title 18, United States Code, is amended by striking with
			 intent to do bodily harm, and without just cause or excuse,.
					(b)ManslaughterSection
			 1112(b) of title 18, United States Code, is amended by—
						(1)striking
			 ten years and inserting 20 years; and
						(2)striking
			 six years and inserting 10 years.
						(c)Offenses
			 committed within Indian countrySection 1153(a) of title 18,
			 United States Code, is amended by inserting an offense for which the
			 maximum statutory term of imprisonment under section 1363 is greater than 5
			 years, after a felony under chapter 109A,.
					(d)Racketeer
			 influenced and corrupt organizationsSection 1961(1)(A) of title
			 18, United States Code, is amended by inserting , or would have been so
			 chargeable if the act or threat (other than lawful forms of gambling) had not
			 been committed in Indian country (as defined in section 1151) or in any other
			 area of exclusive Federal jurisdiction, after chargeable under
			 State law.
					(e)CarjackingSection
			 2119 of title 18, United States Code, is amended by striking , with the
			 intent to cause death or serious bodily harm.
					(f)Clarification of
			 prohibition on firearm transfer to commit crime of violence or drug trafficking
			 crimeSection 924(h) of title 18, United States Code, is
			 amended—
						(1)by
			 inserting , or will be possessed in furtherance of, after
			 commit; and
						(2)by
			 striking 10 years and inserting 20 years.
						(g)Amendment of
			 special sentencing provisionSection 3582(d) of title 18, United
			 States Code, is amended—
						(1)by striking
			 chapter 95 (racketeering) or 96 (racketeer influenced and corrupt
			 organizations) of this title and inserting section 521 (criminal
			 street gangs) or 523 (violent crimes in furtherance or in aid of criminal
			 street gangs), in chapter 95 (racketeering) or 96 (racketeer influenced and
			 corrupt organizations),; and
						(2)by inserting
			 a criminal street gang or before an illegal
			 enterprise.
						(h)Conforming
			 amendment relating to orders for restitutionSection 3663(c)(4)
			 of title 18, United States Code, is amended by striking chapter 46 or
			 chapter 96 of this title and inserting section 521, under
			 chapter 46 or 96,.
					(i)Special provision
			 for Indian countryNo person subject to the criminal jurisdiction
			 of an Indian tribal government shall be subject to section 3559(e) of title 18,
			 United States Code, for any offense for which Federal jurisdiction is solely
			 predicated on the fact that the offense was committed in Indian country (as
			 defined in section 1151 of such title 18) and which occurs within the
			 boundaries of such Indian country, unless the governing body of such Indian
			 tribe elects to subject the persons under the criminal jurisdiction of the
			 tribe to section 3559(e) of such title 18.
					305.Increased
			 penalties for use of interstate commerce facilities in the commission of
			 murder-for-hire and other felony crimes of violence
					(a)In
			 generalSection 1958 of title
			 18, United States Code, is amended—
						(1)by striking the
			 heading and inserting the following:
							
								1958.Use of
				interstate commerce facilities in the commission of murder-for-hire and other
				felony crimes of
				violence
								;
						(2)in subsection (a),
			 by striking Whoever and all that follows through
			 conspires to do so and inserting the following: Any
			 person who travels in or causes another (including the intended victim) to
			 travel in interstate or foreign commerce, or uses or causes another (including
			 the intended victim) to use the mail or any facility in interstate or foreign
			 commerce, with intent that a murder or other felony crime of violence be
			 committed in violation of the laws of any State or the United States as
			 consideration for the receipt of, or as consideration for a promise or
			 agreement to pay, anything of pecuniary value, or who conspires to do
			 so.
						(3)striking ten
			 years and inserting 20 years; and
						(4)by striking
			 twenty years and inserting 30 years.
						(b)Technical and
			 conforming amendmentThe table of sections at the beginning of
			 chapter 95 of title 18, United States Code, is amended by striking the item
			 relating to section 1958 and inserting the following:
						
							1958. Use of interstate
				commerce facilities in the Commission at murder-for-hire and other felony
				crimes of violence..
						
					306.Increased
			 penalties for violent crimes in aid of racketeering activitySection 1959(a) of title 18, United States
			 Code, is amended—
					(1)by striking Whoever and all
			 that follows through punished and inserting the following:
			 Any person who, as consideration for the receipt of, or as consideration
			 for a promise or agreement to pay, anything of pecuniary value from an
			 enterprise engaged in racketeering activity, or for the purpose of gaining
			 entrance to or maintaining or increasing position in an enterprise engaged in
			 racketeering activity, or in furtherance or in aid of an enterprise engaged in
			 racketeering activity, murders, kidnaps, sexually assaults (as that term is
			 defined in section 521), maims, assaults with a dangerous weapon, commits
			 assault resulting in serious bodily injury upon, or threatens to commit a crime
			 of violence against any individual in violation of the laws of any State or the
			 United States, or attempts or conspires to do so, shall be punished, in
			 addition and consecutive to the punishment provided for any other violation of
			 this chapter; and
					(2)by striking
			 paragraphs (2) through (6) and inserting the following:
						
							(2)for kidnapping or
				sexual assault, by imprisonment for any term of years or for life, a fine under
				this title, or both;
							(3)for maiming, by
				imprisonment for any term of years or for life, a fine under this title, or
				both;
							(4)for assault with a
				dangerous weapon or assault resulting in serious bodily injury, by imprisonment
				for not more than 30 years, a fine under this title, or both;
							(5)for threatening to
				commit a crime of violence, by imprisonment for not more than 10 years, a fine
				under this title, or both;
							(6)for attempting or
				conspiring to commit murder, kidnapping, maiming, or sexual assault, by
				imprisonment for not more than 30 years, a fine under this title, or both;
				and
							(7)for attempting or
				conspiring to commit assault with a dangerous weapon or assault which would
				result in serious bodily injury, by imprisonment for not more than 20 years, a
				fine under this title, or
				both.
							.
					307.Violent crimes
			 committed during and in relation to a drug trafficking crime
					(a)In
			 generalPart D of the Controlled
			 Substances Act (21 U.S.C. 841 et seq.) is amended by adding at the
			 end the following:
						
							424.Violent crimes committed during and in relation to a drug
		  trafficking crime(a)In
				generalAny person who, during and in relation to any drug
				trafficking crime, murders, kidnaps, sexually assaults, maims, assaults with a
				dangerous weapon, commits assault resulting in serious bodily injury upon,
				commits any other crime of violence or threatens to commit a crime of violence
				against, any individual, or attempts or conspires to do so, shall be punished,
				in addition and consecutive to the punishment provided for the drug trafficking
				crime—
									(1)in the case of
				murder, by imprisonment for any term of years or for life, a fine under title
				18, United States Code, or both;
									(2)in the case of
				kidnapping or sexual assault by imprisonment for any term of years or for life,
				a fine under such title 18, or both;
									(3)in the case of
				maiming, by imprisonment for any term of years or for life, a fine under such
				title 18, or both;
									(4)in the case of
				assault with a dangerous weapon or assault resulting in serious bodily injury,
				by imprisonment not more than 30 years, a fine under such title 18, or
				both;
									(5)in the case of
				committing any other crime of violence, by imprisonment for not more than 20
				years, a fine under such title 18, or both;
									(6)in the case of
				threatening to commit a crime of violence specified in paragraphs (1) through
				(4), by imprisonment for not more than 10 years, a fine under such title 18, or
				both;
									(7)in the case of
				attempting or conspiring to commit murder, kidnapping, maiming, or sexual
				assault, by imprisonment for not more than 30 years, a fine under such title
				18, or both; and
									(8)in the case of
				attempting or conspiring to commit a crime involving assault with a dangerous
				weapon or assault resulting in serious bodily injury, by imprisonment for not
				more than 20 years, a fine under such title 18, or both.
									(b)VenueA
				prosecution for a violation of this section may be brought in—
									(1)the judicial
				district in which the murder or other crime of violence occurred; or
									(2)any judicial
				district in which the drug trafficking crime may be prosecuted.
									(c)DefinitionsAs
				used in this section—
									(1)the term
				crime of violence has the meaning given that term in section 16 of
				title 18, United States Code;
									(2)the term
				drug trafficking crime has the meaning given that term in section
				924(c)(2) of title 18, United States Code; and
									(3)the term
				sexually assault has the meaning given that term in section 521 of
				title 18, United States
				Code.
									.
					(b)Clerical
			 amendmentThe table of contents for the
			 Controlled Substances Act is amended
			 by inserting after the item relating to section 423, the following:
						
							
								Sec. 424. Violent crimes committed during
				and in relation to a drug trafficking
				crime.
							
							.
					308.Statute of
			 limitations for violent crime
					(a)In
			 generalChapter 213 of title 18, United States Code, is amended
			 by adding at the end the following:
						
							3299A.Violent crime
				offensesExcept as otherwise
				expressly provided by law, no person shall be prosecuted, tried, or punished
				for any noncapital felony, crime of violence (as defined in section 16),
				including any racketeering activity or gang crime which involves any violent
				crime, unless the indictment is found or the information is instituted by the
				later of—
								(1)10 years after the
				date on which the alleged violation occurred;
								(2)10 years after the
				date on which the continuing offense was completed; or
								(3)8 years after the
				date on which the alleged violation was first
				discovered.
								.
					(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 213
			 of title 18, United States Code, is amended by adding at the end the
			 following:
						
							
								3299A. Violent crime
				offenses.
							
							.
					309.Predicate
			 crimes for authorization of interception of wire, oral, and electronic
			 communicationsSection 2516(1)
			 of title 18, United States Code, is amended—
					(1)in paragraph (q),
			 by striking or’.;
					(2)by
			 redesignating paragraph (s) as paragraph (u); and
					(3)by inserting after
			 paragraph (r) the following:
						
							(s)any violation of section 424 of the
				Controlled Substances Act (relating to
				murder and other violent crimes in furtherance of a drug trafficking
				crime);
							(t)any violation of section 521, 522, or
				523 (relating to criminal street gangs);
				or
							.
					310.Clarification
			 to hearsay exception for forfeiture by wrongdoingRule 804(b)(6) of the Federal Rules of
			 Evidence is amended by striking A statement and all that follows
			 and inserting: A statement offered against a party that has engaged,
			 acquiesced, or conspired, in wrongdoing that was intended to, and did, procure
			 the unavailability of the declarant as a witness..
				311.Clarification
			 of venue for retaliation against a witnessSection 1513 of title 18, United States
			 Code, is amended by—
					(1)redesignating
			 subsection (e) beginning with Whoever conspires as subsection
			 (f); and
					(2)adding at the end
			 the following:
						
							(g)A prosecution
				under this section may be brought in the district in which the official
				proceeding (whether or not pending, about to be instituted, or completed) was
				intended to be affected or was completed, or in which the conduct constituting
				the alleged offense
				occurred.
							.
					312.Amendment of
			 sentencing guidelines relating to certain gang and violent crimes
					(a)Directive to the
			 United States Sentencing CommissionPursuant to its authority
			 under section 994(p) of title 28, United States Code, and in accordance with
			 this section, the United States Sentencing Commission shall review and, if
			 appropriate, amend its guidelines and its policy statements to conform to the
			 amendments made by this title.
					(b)RequirementsIn
			 carrying out this section, the Sentencing Commission shall—
						(1)establish new
			 guidelines and policy statements, as warranted, in order to implement new or
			 revised criminal offenses created under this title;
						(2)ensure that the
			 sentencing guidelines and policy statements reflect the serious nature of the
			 offenses and the penalties set forth in this title, the growing incidence of
			 serious gang and violent crimes, and the need to modify the sentencing
			 guidelines and policy statements to deter, prevent, and punish such
			 offenses;
						(3)consider the
			 extent to which the guidelines and policy statements adequately address—
							(A)whether the
			 guideline offense levels and enhancements for gang and violent crimes—
								(i)are
			 sufficient to deter and punish such offenses; and
								(ii)are
			 adequate in view of the statutory increases in penalties contained in the
			 amendments made by this title; and
								(B)whether any
			 existing or new specific offense characteristics should be added to reflect
			 congressional intent to increase gang and violent crime penalties, punish
			 offenders, and deter gang and violent crime;
							(4)assure reasonable
			 consistency with other relevant directives and with other sentencing
			 guidelines;
						(5)account for any
			 additional aggravating or mitigating circumstances that might justify
			 exceptions to the generally applicable sentencing ranges;
						(6)make any necessary
			 conforming changes to the sentencing guidelines; and
						(7)assure that the
			 guidelines adequately meet the purposes of sentencing under section 3553(a)(2)
			 of title 18, United States Code.
						313.Study on
			 expanding Federal authority for juvenile offenders
					(a)In
			 generalNot later than 9 months after the date of enactment of
			 this Act, the Comptroller General of the United States shall submit to the
			 Committee on the Judiciary of the Senate and the Committee on the Judiciary of
			 the House of Representatives a report on the costs and benefits associated with
			 expanding Federal authority to prosecute offenders under the age of 18 years
			 who are gang members who commit criminal offenses.
					(b)ContentsThe
			 report submitted under subsection (a) shall—
						(1)examine the
			 ability of the judicial systems of the States to respond effectively to
			 juveniles who are members of criminal street gangs, as that term is defined in
			 section 521 of title 18, United States Code, as amended by this Act;
						(2)examine the extent
			 to which offenders who are 16 and 17 years old are members of criminal street
			 gangs, and are accused of committing violent crimes and prosecuted in the adult
			 criminal justice systems of the individual States;
						(3)determine the
			 percentage of crimes committed by members of criminal street gangs that are
			 committed by offenders who are 16 and 17 years old;
						(4)examine the extent
			 to which United States attorneys bring criminal indictments and prosecute
			 offenders under the age of 18 years, and the extent to which United States
			 Attorneys' offices include prosecutors with experience prosecuting juveniles
			 for adult criminal violations;
						(5)examine the extent
			 to which the Bureau of Prisons houses offenders under the age of 18 years, and
			 has the ability and experience to meet the needs of young offenders;
						(6)estimate the cost
			 to the Federal Government of prosecuting and incarcerating members of criminal
			 street gangs who are 16 or 17 years old and are accused of violent crimes;
			 and
						(7)detail any benefits
			 for Federal prosecutions that would be realized by expanding Federal authority
			 to bring charges against members of criminal street gangs who are 16 or 17
			 years old and are accused of violent crimes.
						BFirearms
			 offenses
				321.Expansion of
			 rebuttable presumption against release of persons charged with firearms
			 offensesSection 3142 of title
			 18, United States Code, is amended—
					(1)in subsection (e),
			 in the matter following paragraph (3)—
						(A)by inserting
			 an offense under section 922(g)(1) where the underlying conviction is a
			 serious drug offense (as that term is defined in section 924(e)(2)(A) of this
			 title) for which a period of not more than 10 years has elapsed since the date
			 of the conviction or the release of the person from imprisonment, whichever is
			 later, or is a serious violent felony (as that term is defined in section
			 3559(c)(2)(F) of this title), after that the person
			 committed; and
						(B)by inserting a
			 comma before or an offense involving a minor; and
						(2)in
			 subsection (f)(1)—
						(A)in subparagraph
			 (D), by striking or at the end; and
						(B)by adding at the
			 end the following:
							
								(F)an offense under
				section 922(g);
				or
								.
						322.Increased
			 penalties for use of firearm in crime of violence or drug trafficking
			 crime
					(a)In
			 generalSection 924(c)(1)(A) of title 18, United States Code, is
			 amended—
						(1)by
			 striking shall and inserting or conspires to use, carry,
			 or possess a firearm during and in relation to any such crime shall, for each
			 instance in which the firearm is so used, carried, or possessed;
						(2)in clause
			 (i)—
							(A)by striking
			 5 years and inserting 7 years; and
							(B)by adding
			 or at the end;
							(3)by striking clause
			 (ii); and
						(4)by redesignating
			 clause (iii) as clause (ii).
						(b)Conforming
			 amendmentsSection 924 of title 18, United States Code, is
			 amended—
						(1)in subsection
			 (c)—
							(A)by striking
			 paragraph (4); and
							(B)by redesignating
			 paragraph (5) as paragraph (4); and
							(2)by striking
			 subsection (o).
						323.Possession of
			 firearms by dangerous felons
					(a)In
			 generalSection 924(e)(1) of title 18, United States Code, is
			 amended to read as follows:
						
							(e)(1)(A)Whoever violates section
				922(g), previously having been convicted by any court of a violent felony or a
				serious drug offense—
										(i)if the person has 1 such prior
				conviction, and not more than 10 years has elapsed since the date of that prior
				conviction or the release of the person from imprisonment for that prior
				conviction, shall be imprisoned not more than 15 years, fined under this title,
				or both;
										(ii)if the person has 2 such prior
				convictions, committed on occasions different from one another, of any
				combination of such crimes and not more than 10 years has elapsed since the
				date of either of the prior convictions or of the release of the person from
				imprisonment for either of the prior convictions, shall be imprisoned not more
				than 20 years, fined under this title, or both; or
										(iii)if the person has 3 such prior convictions,
				committed on occasions different from one another, of any combination of such
				crimes, shall be imprisoned not less than 15 years and fined under this
				title.
										(B)Notwithstanding any other provision
				of law, the court shall not suspend the sentence of, or grant a probationary
				sentence to, the person referred to in subparagraph (A) of this paragraph with
				respect to the conviction under section
				922(g).
									.
					(b)Amendment to
			 sentencing guidelinesPursuant to its authority under section
			 994(p) of title 28, United States Code, the United States Sentencing Commission
			 shall amend the Federal Sentencing Guidelines to provide for an appropriate
			 increase in the offense level for violations of section 922(g) of title 18,
			 United States Code, in accordance with section 924(e) of such title 18, as
			 amended by subsection (a) of this section.
					(c)Conforming
			 amendmentSection 922(d) of
			 title 18, United States Code, is amended in the matter preceding paragraph (1)
			 by inserting , transfer, after sell.
					CCrime
			 Data
				331.Standardization
			 of crime reporting and investigation
					(a)Expanding uniform
			 crime reportingSection 7332(c) of the Uniform Federal Crime
			 Reporting Act of 1988 (28 U.S.C. 534 note) is amended by adding at the end the
			 following:
						
							(4)Juvenile
				crimeThe Attorney General shall create a separate category in
				the Uniform Crime Reports to distinguish criminal offenses committed by
				juveniles.
							(5)Reporting by
				States and local governments
								(A)In
				generalFor each fiscal year beginning after the date of
				enactment of the Fighting Gangs and
				Empowering Youth Act of 2007, all departments and agencies within
				a State or unit of local government which routinely investigate complaints of
				criminal activity, shall meet the requirements of paragraph (2).
								(B)Ineligibility
				for fundsFor any fiscal year
				beginning after the date of enactment of the Fighting Gangs and Empowering Youth Act of
				2007, a State or unit of local government that fails to comply
				with
				subparagraph (A) shall not be eligible to
				receive any of the funds that would otherwise be allocated for that fiscal year
				to the State or unit of local government under subtitle A of title II of such
				Act.
								(C)ReallocationAmounts
				not allocated to a State or unit of local government under the subtitle
				referred to in
				subparagraph (B) for failure to fully
				comply with
				subparagraph (A) shall be reallocated under
				that subtitle to States and units of local government that have not failed to
				comply with such subparagraph.
								(D)WaiverThe
				Attorney General shall waive the requirements of
				subparagraph (A) if compliance with such
				subparagraph by a State or unit of local government would be unconstitutional
				under the constitution of the applicable
				State.
								.
					(b) National
			 strategy for investigation coordinationSection 7332 of the Uniform Federal Crime
			 Reporting Act of 1988 (28 U.S.C. 534 note) is amended by adding at the end the
			 following:
						
							(h)National
				strategy for investigation coordination
								(1)CoordinationThe
				Attorney General shall develop a national strategy to coordinate, consolidate,
				and standardize all investigations by Federal law enforcement agencies of
				crimes that are included in the Uniform Crime Reports.
								(2)ReportNot later than January 1, 2009, the
				Attorney General shall submit a report to the President and Congress—
									(A)outlining the strategy developed under
				paragraph (1); and
									(B)describing the efforts and strategy of the
				Department of Justice in consolidating and standardizing data on all crimes
				that are included in the Uniform Crime
				Reports.
									.
					332.Consolidating
			 and standardizing gang-related crime dataSection 150008 of the Violent Crime Control
			 and law Enforcement Act of 1994 (42 U.S.C. 14062) is amended—
					(1)in subsection (a),
			 by inserting , consolidate, and standardize all after
			 strategy to coordinate;
					(2)in subsection (b),
			 by striking acquire and collect and inserting acquire,
			 collect, consolidate, and standardize all;
					(3)by amending
			 subsection (c) to read as follows:
						
							(c)ReportNot
				later than January 1, 2009, the Attorney General shall submit a report to the
				President and Congress—
								(1)outlining the strategy developed under
				subsection (a); and
								(2)describing the
				efforts and strategy of the Department of Justice in consolidating and
				standardizing data on national gang
				offenses.
								;
				and
					(4)in subsection (d),
			 by striking $1,000,000 for fiscal year 1996 and inserting
			 $2,000,000 for fiscal year 2008.
					
